Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 1 of 81 PageID: 605
                                                                                 160


      1                       UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
      2
          __________________________
      3
          ERNEST W. HINSON, JR.,              CIVIL NUMBER:
      4
                Plaintiff,                    3:18-cv-00870-BRM-LHG
      5
                      vs.                     TRIAL (VOLUME II)
      6
          UNITED STATES OF AMERICA,           Pages 160 - 240
      7
               Defendant.
      8   ____________________________

      9
                                  Frank R. Lautenberg
     10                United States Post Office and Courthouse
                                2 Federal Square 07101
     11                          Wednesday, October 30, 2019
                                   Commencing at 9:09 a.m.
     12

     13
          B E F O R E:           THE HONORABLE BRIAN R. MARTINOTTI,
     14                          UNITED STATES DISTRICT JUDGE

     15

     16

     17

     18

     19

     20

     21                             Joanne L. Sekella
                                  Official Court Reporter
     22                              sekella@gmail.com
                                      (908)310-1177
     23

     24

     25




              Proceedings recorded by mechanical stenography;
                           District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 2 of 81 PageID: 606
                                                                                 161


      1   A P P E A R A N C E S:

      2
                FRIEDMAN, JAMES & BUCHSBAUM LLP
      3         BY: BERNARD D. FRIEDMAN, ESQUIRE
                     ANDREW V. BUCHSBAUM, ESQUIRE
      4         21 Kilmer Drive, Building 2, Suite G
                Morganville, New Jersey 07751
      5         (212) 233-9385
                bfriedman@friedmanjames.com
      6         abuchsbaum@friedmanjames.com
                For the Plaintiff
      7
                UNITED STATES DEPARTMENT OF JUSTICE
      8         BY: JOSHUA HUNT JOSEPH, ESQUIRE
                     THOMAS MACKINNON BROWN, ESQUIRE
      9         175 North Street, NE, 8th Floor
                Washington, DC 20002
     10         (202) 460-6577
                joshua.h.joseph@usdoj.gov
     11         For the Defendant

     12

     13   A L S O     P R E S E N T:

     14         Ernest W. Hinson, Jr., Plaintiff
                Olive Eisdorfer, Paralegal, USDOJ
     15         Trina F. Crosby, Paralegal, USDOJ

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




              Proceedings recorded by mechanical stenography;
                           District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 3 of 81 PageID: 607
                                                                                  162


      1                                    INDEX

      2

      3
                                DIRECT     CROSS       REDIRECT         RECROSS
      4
           WITNESSES FOR THE PLAINTIFF:
      5
           DR. DAVID STEIN        169        185            194            195
      6    KRISTIN KUCSMA         197        221

      7

      8

      9

     10                           E X H I B I T S

     11            NO.                             MARKED     RECEIVED

     12        P-5                                                168
               P-6                                                168
     13        P-9                                                168
               P-10                                               168
     14        P-26                                               168
               P-28                                               168
     15        P-29                                               168
               P-30                                               168
     16        P-32                                               168
               P-33                                               168
     17        P-37                                               198

     18

     19

     20

     21

     22

     23

     24

     25




                           United States District Court
                                Newark, New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 4 of 81 PageID: 608
                                       Colloquy                                163


      1                (PROCEEDINGS held in open court before The Honorable

      2   BRIAN R. MARTINOTTI, United States District Judge, at

      3   9:09 a.m.)

      4              THE COURT:    Good morning, counsel.

      5              MR. BUCHSBAUM:    Good morning, Judge.

      6              MR. JOSEPH:   Good morning.

      7              THE COURT:    We are on day two of our trial.

      8   Appearances for the record, please.

      9              MR. BUCHSBAUM:    Good morning.    Andrew Buchsbaum,

     10   Friedman, James & Buchsbaum, for the plaintiff, Ernest W.

     11   Hinson, Junior.

     12              MR. FRIEDMAN:    Bernard Friedman, Friedman, James &

     13   Buchsbaum, for the plaintiff as well, Your Honor.

     14              MR. JOSEPH:   Joshua Joseph for the United States of

     15   America.

     16              MR. BROWN:    And Thomas Brown for the United States.

     17   Good morning, Your Honor.

     18              THE COURT:    You are here, you may as well get on the

     19   transcript.

     20              MS. CROSBY:   Good morning, Your Honor.      Trina Crosby

     21   with the United States.

     22              MS. EISDORFER:    I am Olive Eisdorfer, for the United

     23   States also.

     24              THE COURT:    Welcome.   Thank you.

     25              You may be seated.




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 5 of 81 PageID: 609
                                       Colloquy                                164


      1              Counsel, I understand there are some housekeeping

      2   issues that need to be addressed prior to proceeding today.

      3              MR. BUCHSBAUM:    Yes, Your Honor.    I would like to

      4   move some exhibits into evidence, starting with plaintiff's,

      5   P-3, which is now up on the screen.

      6              MR. BROWN:   The United States would object to this

      7   exhibit, Your Honor.     It shows by its own label "corrective

      8   action taken," so it should be excluded as a remedial measure.

      9              MR. BUCHSBAUM:    Your Honor, we can redact "corrective

     10   action taken," but the photograph and the yellow paint has

     11   been referred to extensively in testimony and in other

     12   exhibits, which are already in evidence; specifically P-4,

     13   which was the expert report from defendant's expert which had

     14   the side-by-side photos of the Antares and the Denebola, both

     15   painted yellow, which are in evidence for all purposes.

     16              THE COURT:   What's the purpose of this photo coming

     17   into evidence, other than to show a subsequent remedial

     18   measure or -- I mean, there is no dispute about ownership,

     19   control.   So what -- under 407, what's the purpose of this?

     20              MR. BUCHSBAUM:    Feasibility, Your Honor.     It's

     21   entirely feasible to, and there is no --

     22              THE COURT:   Is one of your arguments going to be --

     23   and if it was in the papers I missed it.        Was it in the

     24   papers?

     25              MR. BUCHSBAUM:    What?




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 6 of 81 PageID: 610
                                       Colloquy                                165


      1               THE COURT:    That you are claiming that this could

      2   have been done as an exception to 407 to show that it was

      3   feasible to do this?

      4               MR. BUCHSBAUM:   I believe it's in your pretrial

      5   memorandum, Your Honor.

      6               THE COURT:    Is it?   Okay.   I missed it.

      7               MR. BROWN:    Your Honor, I am -- I also missed this.

      8   But it's not disputed that it's feasible to paint this sill --

      9               THE COURT:    Right.

     10               MR. BROWN:    -- yellow, pink, green or a variety of

     11   other colors.    And I further add, Your Honor, that this

     12   exhibit is unnecessarily cumulative.        Exhibits 1 and 2 show

     13   both sides of that sill as it was painted at the time of

     14   accident.

     15               THE COURT:    So I am going to reserve on the

     16   admissibility of this photo at this time and will permit you,

     17   if you want, since we do have a gap, to argue that it should

     18   come in and the Court should consider this scheme under

     19   feasibility under 407.

     20               I didn't see it in your papers.     I apologize if I

     21   missed it.

     22               But, defense counsel, you didn't notice it either?

     23               MR. BROWN:    I did not, Your Honor.

     24               MR. JOSEPH:   No.

     25               MR. BROWN:    And again, it's not controverted that




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 7 of 81 PageID: 611
                                       Colloquy                                166


      1   painting this sill another color is feasible.

      2               THE COURT:   Right.

      3               MR. BROWN:   So there is no dispute there.

      4               THE COURT:   So we will reserve.    What exhibit number

      5   is this?

      6               MR. BUCHSBAUM:   That is P-3.

      7               THE COURT:   P-3 is reserved.    Okay.

      8               Any other objections to any evidence?

      9               MR. BUCHSBAUM:   Hopefully not, Your Honor.

     10               THE COURT:   Okay.

     11               MR. BUCHSBAUM:   I will just list them.

     12               THE COURT:   Okay.

     13               MR. BUCHSBAUM:   P-4 is an evidence list.

     14               MR. BROWN:   No objection.

     15               THE COURT:   Okay.

     16               THE DEPUTY CLERK:     It's in already.

     17               MR. BUCHSBAUM:   P-6.

     18               MR. BROWN:   Excuse me, Mr. Buchsbaum, I think you

     19   misspoke.    You said P-4.    Did you mean P-5?

     20               MR. BUCHSBAUM:   I'm sorry, P-5.

     21               THE COURT:   Okay.

     22               MR. BUCHSBAUM:   P-6 is a photograph of Mr. Hinson's

     23   injured arm.

     24               MR. BROWN:   No objection.

     25               MR. BUCHSBAUM:   P-9, serious injury illness report




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 8 of 81 PageID: 612
                                       Colloquy                                167


      1   package.

      2              MR. BROWN:   No objection.

      3              MR. BUCHSBAUM:    P-10, a seafarer data sheet.

      4              MR. BROWN:   No objection.

      5              MR. BUCHSBAUM:    P-26 is plaintiff's union pension

      6   records.

      7              MR. BROWN:   No objection.

      8              MR. BUCHSBAUM:    P-28 is plaintiff's payroll register

      9   sheets.

     10              MR. BROWN:   No objection.

     11              MR. BUCHSBAUM:    P-29 is plaintiff's duty day

     12   tabulations.

     13              MR. BROWN:   No objection.

     14              MR. BUCHSBAUM:    P-30 is plaintiff's merchant mariner

     15   service record received from the U.S. Coast Guard.

     16              MR. BROWN:   No objection.

     17              MR. BUCHSBAUM:    And as we will hear today, P-32 is

     18   Dr. Stein's report.     He is the next witness.

     19              MR. BROWN:   Your Honor, just a brief comment on

     20   expert reports.    I know they are not normally admissible.         We

     21   understand this is a bench trial and Your Honor has had the

     22   opportunity to review them, so in that context we are not

     23   concerned with their admissibility here for the purpose of

     24   familiarizing the Judge with the case.

     25              THE COURT:   It was interesting because you did not




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 9 of 81 PageID: 613
                                       Colloquy                                168


      1   object yesterday to the liability expert.

      2             MR. BROWN:    Yes, Your Honor, and I was prepared and I

      3   knew at that time that I was going to use that exhibit to

      4   impeach the witness, which I did.

      5             THE COURT:    Okay.

      6             MR. BUCHSBAUM:     And P-33 will be the report of

      7   Kristin Kucsma, K-U-C-S-M-A, who will be the second witness

      8   today.

      9             MR. BROWN:    And same comments about the reports, no

     10   objection, with that said.

     11             THE COURT:    So noted.

     12             (Exhibit Number P-5 is received in evidence.)

     13             (Exhibit Number P-6 is received in evidence.)

     14             (Exhibit Number P-9 is received in evidence.)

     15             (Exhibit Number P-10 is received in evidence.)

     16             (Exhibit Number P-26 is received in evidence.)

     17             (Exhibit Number P-28 is received in evidence.)

     18             (Exhibit Number P-29 is received in evidence.)

     19             (Exhibit Number P-30 is received in evidence.)

     20             (Exhibit Number P-32 is received in evidence.)

     21             (Exhibit Number P-33 is received in evidence.)

     22             THE COURT:    Ready to proceed?

     23             MR. BUCHSBAUM:     Yes.

     24             THE COURT:    Okay.

     25             MR. BUCHSBAUM:     Plaintiff calls Dr. David Stein.




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 10 of 81 PageID: 614
                              Stein - Direct - Buchsbaum                        169


       1                 DR. DAVID STEIN, PLAINTIFF'S WITNESS,

       2             having been duly sworn, testifies as follows:

       3             THE COURT:    Good morning, doctor.

       4             THE WITNESS:    Good morning, Your Honor.

       5             THE DEPUTY CLERK:     State your name.

       6             THE WITNESS:    David, middle initial B as in boy, last

       7   name Stein, S-T-E-I-N.

       8             THE COURT:    Okay.

       9             Counsel.

      10                            DIRECT EXAMINATION

      11   BY MR. BUCHSBAUM:

      12   Q.   Good morning, Dr. Stein.

      13   A.   Good morning.

      14   Q.   What is your profession?

      15   A.   I am a vocational rehabilitation counselor evaluator.           I

      16   am also a professional life care planner.

      17   Q.   And for how long have you been doing that type of work?

      18   A.   Since 1973.

      19   Q.   What does a vocational rehabilitation counselor do?

      20   A.   Well, we do many things.      The essential role of a rehab

      21   counselor is to evaluate and assist individuals with

      22   medically-defined disabilities that represent the handicap or

      23   an impairment to employment and to assist them in the

      24   vocational rehabilitation process when that is possible.

      25   Q.   Very briefly, your employment background?




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 11 of 81 PageID: 615
                              Stein - Direct - Buchsbaum                        170


       1   A.      Since 1977, I have been self employed as a vocational

       2   rehabilitation counselor.      Prior to that I had worked,

       3   initially post master's degree, at the The Helen Keller

       4   National Center for the Deaf-Blind and at the North Shore

       5   University Hospital in Long Island in the vocational

       6   rehabilitation unit, and served as a vocational rehab

       7   counselor in those two employments.

       8   Q.      Very briefly, your educational background?

       9   A.      I hold a bachelor of arts degree from the College of

      10   Emporia, which I earned in 1970, with a major in -- double

      11   major in history and psychology.

      12               I earned a master of science in vocational

      13   rehabilitation counseling from what is today Emporia State

      14   University, what was then Kansas State Teachers College, in

      15   1973.

      16               In 1986, I earned a nontraditional doctoral degree at

      17   Columbia Pacific University.      I have done postgraduate study

      18   at NYU in deafness rehabilitation counseling and at Walden

      19   University in counseling-related field as well.

      20   Q.      Do you hold any licenses or certifications?

      21   A.      Yes, I do.

      22   Q.      Please let the Court know, briefly.

      23   A.      I am licensed by the State of New Jersey as a

      24   rehabilitation counselor.      I am board certified by the

      25   Commission on Rehabilitation Counselor Certification as a




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 12 of 81 PageID: 616
                              Stein - Direct - Buchsbaum                        171


       1   certified rehabilitation counselor.

       2               I am also certified as a disability management

       3   specialist.    And I am a certified life care planner.

       4               MR. BUCHSBAUM:      Your Honor, I would tender Dr. Stein

       5   as an expert in vocational rehabilitation.

       6               THE COURT:    Any questions as to qualifications?

       7               MR. BROWN:    No.

       8               MR. JOSEPH:    No objection, Your Honor.

       9               THE COURT:    Dr. Stein will be so recognized and may

      10   render opinions in his field.

      11               THE WITNESS:   Thank you.

      12   BY MR. BUCHSBAUM:

      13   Q.   Dr. Stein, you testify in court quite frequently,

      14   correct?

      15   A.   Yes.

      16   Q.   Do you testify more for plaintiffs or for defendants?

      17   A.   I can't answer that question authoritatively.          I do a lot

      18   of cases, very few of them actually go to trial, and I don't

      19   have that information available to me as to who I -- what

      20   cases I testified on and whether it was plaintiff or defendant

      21   who had employed my services.

      22   Q.   All right.

      23               At our request, did you conduct an interview of

      24   Mr. Hinson?

      25   A.   Yes.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 13 of 81 PageID: 617
                              Stein - Direct - Buchsbaum                        172


       1   Q.   When was that?

       2   A.   That was November 16th of last year, 2018.

       3   Q.   And prior to meeting with Mr. Hinson, did our office

       4   provide you with certain documents for review?

       5   A.   Yes.

       6   Q.   And you reviewed those documents and they are referenced

       7   in your report, correct?

       8   A.   That's correct.

       9   Q.   Briefly, what documents were you provided?

      10   A.   I was provided, and I am just going to look through my

      11   file here.

      12               I was provided with reports of defendant's vocational

      13   expert.   And I was provided primarily with medical reports, as

      14   well as some -- just the injury reports and the notice of

      15   accident from the employer and medical reports primarily.

      16   Q.   All right.    And I am directing you to Page 4 of your

      17   report.

      18               Did you develop background information regarding

      19   Mr. Hinson's educational background and employment history and

      20   current physical status?

      21   A.   Yes.

      22   Q.   Please explain.

      23   A.   I interviewed Mr. Hinson during -- as I said, on the

      24   16th of November of 2018.      And the purpose of the interview

      25   was to obtain relevant -- vocationally relevant information




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 14 of 81 PageID: 618
                              Stein - Direct - Buchsbaum                        173


       1   with regard to his age, his education, and his past relevant

       2   employment experience, as well as his personal opinions as to

       3   his injury and limitations.

       4   Q.   And what were those results?

       5   A.   Mr. Hinson completed the tenth grade and later got a high

       6   school diploma.    I think it was 2009, about, is what he

       7   indicated.

       8               He had job-specific training at the American Maritime

       9   Officers union for his Coast Guard certifications and

      10   licenses.    And he also indicated having training at the

      11   Military Sealift Command in Euclid, Ohio, and the National

      12   Maritime union in New York, back in the '70s and '80s.

      13   Q.   Was Mr. Hinson's age significant in terms of your

      14   evaluation?

      15   A.   Yes.

      16   Q.   Why?

      17   A.   He is of advanced age vocationally, which by the Social

      18   Security Administration guideline is age 55 and over.

      19               By their definition, that's the age at which making,

      20   in their words, a, quote-unquote, significant vocational

      21   adjustment or changing careers is less likely and unreasonable

      22   to expect as the person is nearing their retirement age.

      23   Q.   Did you review any cognitive testing that was performed

      24   by defendant's expert, Wollstein?       That's W-O-L-L-S-T-E-I-N.

      25   A.   Dr. Wollstein's report was a vocational report in terms




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 15 of 81 PageID: 619
                              Stein - Direct - Buchsbaum                        174


       1   of cognitive abilities he just gave.

       2   Q.      I am going to pull it up on the screen and ask if this is

       3   what you reviewed?

       4   A.      Yes.

       5   Q.      And what is the name of the test that Dr. Wollstein

       6   administered to Mr. Hinson?

       7   A.      The Wide Range Achievement Test, the fourth revision.

       8   Q.      What is that?

       9   A.      It's a basic skills test.    It measures reading ability,

      10   spelling, arithmetic, basic skills.

      11   Q.      And can you explain to us and the Court the results of

      12   the Wide Range Achievement Test that was administered by

      13   Dr. Wollstein?

      14   A.      It indicates that Mr. Hinson scored very low on this

      15   test.    His reading level is at -- in terms of the percentile,

      16   it's at the seventh percentile.       His grade score is at the 5.4

      17   grade reading level.

      18                  Sentence comprehension was at the 16th percentile, at

      19   the 7.4 grade level.

      20                  Spelling, 12th percentile, the 5.1 grade level.

      21                  And math computation was at the 18th percentile, a

      22   4.5 grade level.

      23                  Reading composite was at the eighth percentile and

      24   negligible grade score.       Very low scores.

      25   Q.      How would those scores impact, if at all, Mr. Hinson's




                               United States District Court
                                  District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 16 of 81 PageID: 620
                              Stein - Direct - Buchsbaum                        175


       1   employability or alternate employability?

       2   A.   Well, his ability to be trained for another job,

       3   especially if it's technical training requiring any academic

       4   or basic skills for reading and comprehension, would be very

       5   limited for him.    It would be contraindicated based on this --

       6   based on these test scores.

       7   Q.   As far as Mr. Hinson's employment history prior to his

       8   accident, what was that?

       9   A.   He spent his entire employment career as an engineer and

      10   as a second assistant engineer and aboard ships since 1977.

      11   Past relevant work history in terms of useful skills goes back

      12   a maximum of 15 years.

      13               So this is his employment history.     This is all he

      14   has ever done.

      15   Q.   Did you review any medical records which may have placed

      16   any limitations on his physical abilities?

      17   A.   Yes.

      18   Q.   Please explain.

      19   A.   Dr. Sclafani limited him to a ten-pound weight lifting

      20   restriction with his right dominant arm.        And that limited him

      21   to basically a range of sedentary to some light work in terms

      22   of light work that doesn't require lifting greater than ten

      23   pounds.

      24   Q.   Did you also review a medical report from defendant's

      25   orthopedist, Dr. Bills?




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 17 of 81 PageID: 621
                              Stein - Direct - Buchsbaum                        176


       1   A.   Yes.

       2   Q.   Did Dr. Bills' report, as far as lifting, differ in any

       3   way from Dr. Sclafani's report?

       4   A.   Yes.

       5   Q.   How so?

       6   A.   Dr. Bills indicated Mr. Hinson could lift up to

       7   100 pounds.

       8   Q.   Okay.

       9   A.   And placed restrictions only on his use of the right arm

      10   for using tools such as wrenches.

      11   Q.   Did you rely on Dr. Bills' lifting restriction of

      12   100 pounds or Dr. Sclafani's lifting restriction of ten

      13   pounds?

      14   A.   I relied more on Dr. Sclafani as the treating physician

      15   and the one who has -- was the surgeon who has treated

      16   Mr. Hinson since his injury.      And whereas, Dr. Bills did only

      17   a one-time evaluation, which Mr. Hinson indicated lasted

      18   15 minutes.

      19   Q.   How would -- strike.

      20               Dr. Bills placed a restriction on Mr. Hinson's use of

      21   wrenches, correct?

      22   A.   Yes.

      23   Q.   How would that impact his future employability?

      24   A.   Well, his job, one of the essential functions is to use

      25   hand tools and power tools, so it would affect his ability to




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 18 of 81 PageID: 622
                              Stein - Direct - Buchsbaum                        177


       1   do his job, which Dr. Sclafani said he could no longer do.

       2   Q.   Did you prepare something called a preinjury vocational

       3   profile?

       4   A.   Yes.

       5   Q.   What is that?

       6   A.   I utilized the U.S. Department of Labor's worker trait

       7   factor system, which is the accepted methodology in measuring

       8   an individual's capacity against the requirements of different

       9   occupations to see where those two intersect.

      10               So I researched the occupation that Mr. Hinson had

      11   done during his past relevant employment career to determine

      12   the quantitative requirements for that occupation.

      13   Q.   And is there something called the dictionary of

      14   occupational terms which categorizes various jobs?

      15   A.   It's the Dictionary of Occupational Titles.

      16   Q.   Titles.

      17   A.   And it is -- in my profession it's as important as the

      18   Rules of Civil Procedure would be in yours.        It is basically

      19   the Bible.    It tells us a lot about over -- almost 13,000

      20   occupations in the national economy, including the occupation

      21   Mr. Hinson did.

      22   Q.   Did you come up with a job definition for the employment

      23   which Mr. Hinson was engaged in at the time of his incident?

      24   A.   Yes.

      25   Q.   And I have placed it up on the screen.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 19 of 81 PageID: 623
                              Stein - Direct - Buchsbaum                        178


       1               Is that the job definition for Mr. Hinson's job?

       2   A.   Yes, that's the generic description from the Dictionary

       3   of Occupational Titles that you've got up there.

       4   Q.   And does that definition include the use of tools?

       5   A.   Yes.    It indicates right in repairs, machinery using hand

       6   tools and power tools.

       7   Q.   And that's -- what is the DOT code there?

       8   A.   The Dictionary of Occupational Titles code is

       9   197.130-010.

      10   Q.   And just for the record, this definition is within your

      11   report?   It's contained within your report?

      12   A.   Yes.

      13   Q.   Where exactly in your report, just for reference

      14   purposes?

      15   A.   It's in the addendums.      It's under the -- if you look at

      16   the second addendum -- bear with me a minute.

      17               It says McCroskey, Dictionary of Occupational Titles,

      18   work history, job descriptions, and it's contained right

      19   there.

      20   Q.   And is the DOT, the dictionary of occupational terms, is

      21   that an --

      22   A.   Titles.

      23   Q.   Titles, I'm sorry.

      24               The Dictionary of Occupational Titles, is that an

      25   accepted reference within the vocational rehabilitation field?




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 20 of 81 PageID: 624
                              Stein - Direct - Buchsbaum                        179


       1   A.   Yes, it's a standard reference.

       2   Q.   And it's relied upon by vocational rehabilitation

       3   specialists throughout the country?

       4   A.   Yes.

       5   Q.   Who puts out the DOT?

       6   A.   The U.S. Department of Labor.

       7   Q.   Did you also prepare something known as a post-injury

       8   vocational profile?

       9   A.   Yes.

      10   Q.   What is that?

      11   A.   It's basically -- the preinjury vocational profile is

      12   adjusted to reflect the functional limitations and residual

      13   functional abilities of the individual based on the medical

      14   reports and records that I reviewed.

      15   Q.   And did you come to any conclusions regarding

      16   Mr. Hinson's post-injury vocational profile?

      17   A.   Yes.

      18   Q.   What were those?

      19   A.   As I said before, I limited him to a range of sedentary

      20   to some light work activity, restricted him from activities

      21   involving climbing, balancing, pushing, pulling.         His aptitude

      22   for bimanual manual dexterity I reduced.

      23               And anyone with any kind of impairment is precluded

      24   from work environments where there are hazardous conditions

      25   that would present a danger to the individual and/or others.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 21 of 81 PageID: 625
                              Stein - Direct - Buchsbaum                        180


       1               And the rest of his preinjury profile I held

       2   constant, as those trait factors were not impacted as a result

       3   of his injury.

       4   Q.   What's the definition of "sedentary"?

       5   A.   Sedentary work is that which involves sitting two-thirds

       6   of the day or greater, the workday, and lifting objects

       7   weighing -- very light objects weighing no more than ten

       8   pounds, such as dockets and ledgers and things of that nature.

       9   Q.   Did you also prepare an analysis known as McCroskey,

      10   M-C-C-R-O-S-K-E-Y, Transferable Skills?

      11   A.   Yes.

      12   Q.   What is that?

      13   A.   The McCroskey system is actually the latest version of

      14   the VDARE process.     VDARE is an acronym for Vocational

      15   Diagnosis and Assessment of Residual Employability.          And it

      16   employs the U.S. Department of Labor's worker trait system to

      17   match an individual and their abilities against the demands of

      18   occupations as they exist in the labor market.

      19               And it is scientifically valid and reliable, which is

      20   why I utilize this methodology in order to compare an

      21   individual's pre and post injury capabilities against the

      22   demands of work in their local labor market to see where the

      23   two meet.

      24   Q.   And did you come to a conclusion as to Mr. Hinson's

      25   ability to get jobs with moderate to high transferable skills?




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 22 of 81 PageID: 626
                              Stein - Direct - Buchsbaum                        181


       1   A.   There were no -- yes, there were no occupations with

       2   moderate to high transferable skills from his prior work

       3   history that were within his residual functional capacity to

       4   perform and sustain work activity.

       5   Q.   And what does that mean, jobs with moderate to high

       6   transferable skills?

       7   A.   If a job is, in terms of its relatedness to other

       8   occupations.

       9               As an example, a paralegal would be related to a

      10   lawyer, so would a judge be related to a lawyer.         And there

      11   might be transferable skills there.       There might be additional

      12   training needed, but there is at least something there to

      13   warrant.

      14               If a person is, for example, an automobile mechanic,

      15   they might have skills for -- to be an automobile service

      16   writer because they have an implicit knowledge of the

      17   automobile and what service would be needed to repair it.

      18               There is nothing -- other than jobs that have similar

      19   physical demands to what he did, that matched -- that had a

      20   moderate to high skills transferability.

      21   Q.   Did you also prepare an analysis of jobs with few, if

      22   any, transferable skills/unskilled labor?

      23   A.   Yes.

      24   Q.   What were the results of that?

      25   A.   Mr. Hinson's profile -- post-injury profile matched 61




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 23 of 81 PageID: 627
                              Stein - Direct - Buchsbaum                        182


       1   occupations that are among the most frequently hired in his

       2   labor market area, Monmouth and surrounding counties in New

       3   Jersey.   But these are unrelated to the type of work he did

       4   previously.    They are much lower skilled, or unskilled, and

       5   they are much lower paying.

       6   Q.   Did you include a list of those type of jobs within your

       7   report, just examples of them?

       8   A.   I did a sampling of them.      If you will look at the top of

       9   Page 13 in my report, it indicates fuel attendant, security

      10   guard dispatcher, service dispatcher, shipping order clerk,

      11   cashier, laundry clerk, sales clerk.       Related clerical and

      12   service occupations are what primarily matched his post-injury

      13   vocational profile.

      14   Q.   And, obviously, Mr. Hinson had no prior job experience

      15   with any of those professions, correct?

      16   A.   Correct.

      17   Q.   What is your understanding or opinion as to whether

      18   Mr. Hinson would be able to find employment in those

      19   professions that you just mentioned?

      20   A.   I think it will be more difficult than the average person

      21   because of the factors of his age, the fact that he has no

      22   prior experience in any of these occupations, which would

      23   render him probably -- most probably, if he were able to

      24   obtain employment to a job at an entry level, entry point wage

      25   for these occupations, which on average was just under $12 an




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 24 of 81 PageID: 628
                              Stein - Direct - Buchsbaum                        183


       1   hour, $11.77 an hour.

       2   Q.      Let's just assume for present purposes that Mr. Hinson

       3   were able to get one of the jobs that you mentioned.          Did you

       4   come to a conclusion as to what type of earnings he could

       5   expect?

       6   A.      Yes.    As I said, the average entry point wage was $11.77

       7   an hour, which for 2,080 hours per annum would equate to just

       8   under $24,500 in gross annual earnings.

       9   Q.      You reviewed some of the jobs which Dr. Wollstein

      10   suggested that Mr. Hinson could obtain, such as insurance

      11   clerk, brokerage clerk.

      12                  Do you have an opinion as to whether Mr. Hinson would

      13   be suitable for those types of jobs?

      14   A.      Those jobs require reading ability that is well above

      15   what he has tested or demonstrated in his prior working

      16   career.    And given his low level of formal education, I think

      17   it would be contraindicated.       I don't think he would be

      18   successful.

      19   Q.      What about as a warehouse supervisor or an automobile

      20   parts manager?

      21   A.      Manager or supervisory work is something he has never

      22   done.    I don't see how he would be hired in either of those

      23   positions, especially with no experience as a warehouseman or

      24   as an auto mechanic to do service writing management work.

      25   Those are very few, and the people that get those jobs have




                               United States District Court
                                  District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 25 of 81 PageID: 629
                              Stein - Direct - Buchsbaum                        184


       1   prior experience.    And I don't think that's a realistic

       2   choice.

       3   Q.   Is there something known as the New Jersey Division of

       4   Vocational Rehabilitation?

       5   A.   Yes.

       6   Q.   What is that?

       7   A.   It's part of the state/federal vocational rehabilitation

       8   system.   Every state and territory in the United States has a

       9   department of vocational rehabilitation.        The Federal

      10   Government provides 80 percent of the funding.         The states

      11   match with 20, and run their own individual agencies.

      12               In New Jersey, it's the DVR, the Division of

      13   Vocational Rehabilitation.

      14   Q.   Would, in your opinion, Mr. Hinson qualify for -- to

      15   receive those types of services?

      16   A.   That would be a determination they would make.          The two

      17   fundamental criteria is that the individual have a

      18   medically-defined impairment that represents an obstacle to

      19   employment, number one.

      20               And number two, be an individual who can reasonably

      21   be expected to benefit from providing rehabilitation services,

      22   usually involving training and job placement assistance.          And

      23   I don't think he would qualify due to his age because he is so

      24   close to retirement.

      25   Q.   Doctor, based on your review of all the documents you




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 26 of 81 PageID: 630
                              Stein - Direct - Buchsbaum                        185


       1   were provided, your interview of Mr. Hinson, do you have an

       2   opinion based upon a reasonable degree or probability of

       3   vocational certainty as to whether Mr. Hinson would be

       4   successful in finding alternate employment?

       5   A.      As again I said, I think his chances are more difficult

       6   because of the factors noted than an average person would

       7   have.    He will have a difficult time finding alternative

       8   employment.

       9   Q.      Just please summarize what those factors are one more

      10   time.

      11   A.      Again, his age, his lack of education -- formal

      12   education, and his limited reading ability, his lack of having

      13   any experience in any occupation other than the one he did, I

      14   think all mitigate against him being gainfully employed.

      15               That's not preclusive.    I think he might be able to

      16   obtain employment in one of the occupations I indicated, but

      17   it will be more difficult than it would be otherwise.

      18               MR. BUCHSBAUM:   Nothing further, Your Honor.

      19               THE COURT:    Any cross-examination?

      20               MR. JOSEPH:   Yes, Your Honor.

      21                              CROSS-EXAMINATION

      22   BY MR. JOSEPH:

      23   Q.      Good morning, Dr. Stein.

      24   A.      Good morning.

      25   Q.      My name is Josh Joseph.    And as you know, I represent the




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 27 of 81 PageID: 631
                                Stein - Cross - Joseph                          186


       1   United States in this action.

       2             You testified just now that you reduced Mr. Hinson's

       3   bimanual dexterity.     Is that correct?

       4   A.   That was part of it, yes.

       5   Q.   Can you explain to me what bimanual dexterity means?

       6   A.   Using both hands in the performance of work activity,

       7   bimanual dexterity, coordination.

       8   Q.   Okay.

       9             So that involves -- so you reduce his abilities in

      10   both hands, correct?

      11   A.   I reduced his ability to work with both hands based on

      12   the impairment of one, which affects both.

      13   Q.   Okay.

      14             And, Dr. Stein, you determined -- I think you just

      15   testified that you determined Hinson's functional capacity to

      16   do certain jobs.    Is that accurate?

      17   A.   I didn't make the determinations.        I went by the medical

      18   reports in order to obtain that information.

      19   Q.   Okay.

      20             And you based your ten-pound lifting restriction on

      21   the medical reports of Dr. Sclafani, correct?

      22   A.   Sclafani, yes.

      23   Q.   Sclafani.

      24             You did not base them -- you do not base the lifting

      25   restriction on anything else.      Is that accurate?




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 28 of 81 PageID: 632
                                Stein - Cross - Joseph                          187


       1   A.   That's correct.

       2   Q.   Your opinion is that Hinson is unemployable, correct?

       3   A.   No, that's not what I said.

       4   Q.   Okay.    Tell me what you said then.

       5   A.   My report indicates there are 61 occupations that match

       6   his post-injury vocational profile that indicates he has the

       7   capacity to do those jobs.

       8   Q.   Okay.

       9   A.   I indicated that it would be more difficult than average

      10   for him to obtain employment in those jobs, but I did not

      11   preclude him.

      12   Q.   Okay.

      13               And you didn't interview Hinson.     Is that accurate?

      14   A.   Yes.

      15   Q.   You are aware that he has over 35 years of seaman

      16   experience?

      17   A.   Yes.

      18   Q.   You know he worked his way up the ranks?

      19   A.   That's correct.

      20   Q.   Started off as a third engineer?

      21   A.   That's correct.

      22   Q.   Became a second engineer?

      23   A.   Yes.

      24   Q.   First engineer?

      25   A.   Yes.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 29 of 81 PageID: 633
                                Stein - Cross - Joseph                          188


       1   Q.   Chief engineer?

       2   A.   Yes.

       3   Q.   Do you know the chief engineer is the highest rank in the

       4   engineering department?

       5   A.   Yes.

       6   Q.   Do you know you have to pass an exam at each level to

       7   become the next level of engineer?

       8   A.   Yes.

       9   Q.   Do you know there is a chief engineer examination?

      10   A.   I'm sorry?    I didn't hear it.

      11   Q.   Do you know there is an examination to become a chief

      12   engineer?

      13   A.   Yes, I am aware of that.

      14   Q.   Did you research the license examination to become a

      15   chief engineer?

      16   A.   I did not have any need to, no.

      17   Q.   Okay.    Do you know what it entails, the examination?

      18   A.   The examination, I do not have an implicit knowledge of

      19   the test and the questions, no.

      20   Q.   Do you know what the failure rate is of the examination?

      21   A.   I do not.

      22   Q.   Do you know what the length of the examination is?

      23   A.   I do not have any knowledge of the examination.

      24   Q.   Okay.

      25               I think you discussed some achievement test scores




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 30 of 81 PageID: 634
                                Stein - Cross - Joseph                          189


       1   taken by some testing that my expert, Dr. Wollstein did?

       2   A.      Correct.

       3   Q.      Are those achievement test scores consistent with someone

       4   who is able to obtain a chief engineer's license?

       5   A.      I don't have any knowledge of the chief engineer license

       6   requirements in terms of the test, as I indicated.         Those

       7   scores are just very low in terms of his reading ability.

       8   Mr. Hinson is a contextual learner.       He learned in the context

       9   of doing.

      10   Q.      Okay.

      11               And you mentioned that Hinson obtained a GED in about

      12   2009?

      13   A.      That's what he had indicated to me, yes.

      14   Q.      Okay.

      15               Are the test results that you just mentioned

      16   consistent with someone who was able to pass and obtain a GED?

      17   A.      No, they are not.

      18   Q.      Can an individual's motivation affect test results?

      19   A.      Motivation can affect almost anything in a human

      20   endeavor, but test results are usually based on knowledge and

      21   ability, not on motivation.

      22   Q.      Okay.   But if a person was not trying or engaging, they

      23   could perhaps have lower test results than if they were trying

      24   and applying themselves during the examination, correct?

      25   A.      If you are saying could they deliberately not do well,




                              United States District Court
                                 District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 31 of 81 PageID: 635
                                Stein - Cross - Joseph                          190


       1   that's possible.

       2   Q.   You did not review Mr. Hinson's job duty description

       3   before you reached your opinion, correct?

       4   A.   Correct.

       5   Q.   You obtained information about his job duties from the

       6   Dictionary of Occupational Titles?

       7   A.   That's correct.

       8   Q.   The DOT essentially provides a generic description about

       9   job duties?

      10   A.   Correct.

      11   Q.   It doesn't break up job duties for a first engineer,

      12   second engineer or third engineer; doesn't delineate those

      13   duties.   Is that accurate?

      14   A.   It's accurate because the duties are essentially the same

      15   and they group all engineers under one title.

      16   Q.   Okay.

      17             And you based your opinion that Mr. Hinson would be

      18   limited or precluded from certain jobs because he does not

      19   have any supervisory experience.       Is that correct?

      20   A.   Yes, for him to step into a supervisor or manager job is

      21   unrealistic.

      22   Q.   Okay.

      23             Did you speak to Mr. Hinson about his supervisory

      24   experience?

      25   A.   Only in terms of his seaman experience as an engineer,




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 32 of 81 PageID: 636
                                Stein - Cross - Joseph                          191


       1   not anything else.

       2   Q.   Okay.

       3               Did you hear his testimony yesterday about his

       4   supervisory experience?

       5   A.   No, I was not here.

       6   Q.   Okay.

       7               Would it affect your opinion if Mr. Hinson testified

       8   that he in fact did have supervisory experience as an

       9   engineer?

      10   A.   No, as the job title indicates that he is supervising

      11   other engineers.

      12   Q.   Okay.

      13               Have you performed any specific research, apart from

      14   what you did with the DOT, about the jobs that were available

      15   to maritime engineers specifically?

      16   A.   No, I did not.

      17   Q.   Do you have any experience placing maritime

      18   professionals?

      19   A.   I have not placed a maritime professional, no.

      20   Q.   Is it your opinion that all marine engineering jobs

      21   require a lifting -- require someone to be able to lift more

      22   than ten pounds?

      23   A.   The generic description indicates it's up to 50 pounds.

      24   It's classified as medium physical demand work.

      25   Q.   And without that ten-pound lifting restriction,




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 33 of 81 PageID: 637
                                Stein - Cross - Joseph                          192


       1   Mr. Hinson would have more jobs available to him.         Is that

       2   correct?

       3   A.   Yes, if he could lift more, there would be more jobs that

       4   would match his profile.     And I use medium -- I used sedentary

       5   to some light work, so it wasn't just sedentary.

       6   Q.   Did you, as part of your analysis, research any maritime

       7   trade school jobs?

       8   A.   No, I did not.     Those are not among the most frequently

       9   hired jobs, either in his labor market or nationally.

      10   Q.   Are you aware of the military sealift training center in

      11   Freehold, New Jersey?

      12   A.   No.    I know there is one there, but I have no personal

      13   familiarity with it.

      14   Q.   Okay.

      15               Do you know who they train or what they train?

      16   A.   I do not know.     I don't have any information with regard

      17   to their training programs.

      18   Q.   And that's in Freehold, New Jersey, correct?

      19   A.   The one he went to was not, but there is one there.

      20   Q.   Okay.

      21               And do you know where Mr. Hinson currently resides?

      22   A.   He lives in Monmouth County, New Jersey in -- I am just

      23   going to let you know the town here.       In Freehold.

      24   Q.   In Freehold, New Jersey?

      25   A.   Yes.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 34 of 81 PageID: 638
                                Stein - Cross - Joseph                          193


       1   Q.   Okay.

       2               Dr. Stein, do you -- do people work past the Social

       3   Security age?

       4   A.   Some people do.     I am one of them.

       5   Q.   Have you seen clients obtain jobs at 65 years of age?

       6   A.   I have had people obtain jobs at 65 and older.

       7   Q.   Have you had people obtain jobs at 63 years of age?

       8   A.   Yes.

       9   Q.   Have you assisted older clients to obtain work?

      10   A.   Yes.

      11   Q.   Okay.

      12               A fuel attendant, that is part of the 61 jobs you

      13   identified?

      14   A.   That was one of the occupations most frequently hired

      15   that matched his residual or post-injury vocational profile.

      16   Q.   So Hinson has the functional capacity to perform a fuel

      17   attendant job?

      18   A.   Yes.

      19   Q.   Do gas stations generally have stringent hiring

      20   requirements?

      21   A.   Do -- I'm sorry, what hiring?

      22   Q.   Stringent.

      23               Do gas stations have stringent hiring requirements?

      24   A.   Define "stringent."      I mean, they do a background check

      25   and they make sure the individual can perform the essential




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 35 of 81 PageID: 639
                             Stein - Redirect - Buchsbaum                       194


       1   functions of the job.       It's an unskilled job.

       2   Q.   Does it require long-time training or long-term training?

       3   A.   No.

       4   Q.   Is there a high turnover rate for fuel attendants?

       5   A.   Yes.

       6               MR. JOSEPH:    I have no further questions.

       7               THE COURT:    Any redirect?

       8                             REDIRECT EXAMINATION

       9   BY MR. BUCHSBAUM:

      10   Q.   Dr. Stein, when a vocational rehabilitation specialist

      11   such as yourself conducts tests or interviews, can you tell if

      12   a person is not exerting maximal effort?

      13   A.   You know, sometimes you can do that based on the way they

      14   are taking the test and answering the results.         But there was

      15   no mention of that made in either Dr. Wollstein's report, and

      16   I didn't pick up any kind of behavior like that in my

      17   interview with Mr. Hinson.

      18   Q.   The majority of people that you have placed in alternate

      19   employment, age 65 and older, what type of professions were

      20   those?

      21   A.   Those are mostly skilled jobs, people who do skilled

      22   professional work, people with higher level education,

      23   primarily.

      24               MR. BUCHSBAUM:    Nothing further, Judge.

      25               THE COURT:    Recross?




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 36 of 81 PageID: 640
                                 Stein - By the Court                           195


       1                            RECROSS-EXAMINATION

       2   BY MR. JOSEPH:

       3   Q.   Dr. Stein, would you agree that a chief engineer is a

       4   skilled profession?

       5   A.   It is.    It is classified as skilled work.

       6             MR. JOSEPH:    I have no further questions.

       7             MR. BUCHSBAUM:    Nothing, Judge.

       8             THE COURT:    Just one question.

       9             You referred to "contextual learner."

      10             THE WITNESS:    Yes.

      11             THE COURT:    Can you define that for me?

      12             THE WITNESS:    A contextual learner is someone who

      13   learns in the process of doing.

      14             The best example I can give, Your Honor, is I took

      15   auto mechanics with a friend of mine.       I am a book and

      16   academic learner.    I looked at the diagrams and read in order

      17   to learn about mechanics.

      18             He took the book and gave it back to the teacher and

      19   learned by watching mechanics do the work.        And then he

      20   learned by asking questions and observing.        Learning in the

      21   context of doing.

      22             THE COURT:    And you indicated that that's what

      23   Mr. Hinson is?

      24             THE WITNESS:    Yes, largely that is how he managed to

      25   climb the ladder and do what he does, by having specific




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 37 of 81 PageID: 641
                             Kucsma - Direct - Buchsbaum                        196


       1   educational training all along the way.

       2             THE COURT:    Okay, thank you.     You may step down.

       3             THE WITNESS:    Thank you.

       4             (Witness is excused.)

       5             THE COURT:    I presume you need a few minutes.

       6             MR. BUCHSBAUM:      A few minutes.   Thank you, Judge.

       7             THE COURT:    15?   Does 15 work?

       8             MR. BUCHSBAUM:      Yes, Your Honor.

       9             (A break is taken from 9:53 a.m. to 10:05 a.m.)

      10             THE COURT:    Counsel, are you ready?

      11             MR. BUCHSBAUM:      Yes.

      12             THE COURT:    You may call your witness.

      13             MR. BUCHSBAUM:      Plaintiff calls Kristin Kucsma to the

      14   stand, please.

      15                 KRISTIN KUCSMA, PLAINTIFF'S WITNESS,

      16             having been duly sworn, testifies as follows:

      17             THE DEPUTY CLERK:     State your name.

      18             THE WITNESS:    Kristin Kucsma.

      19             THE DEPUTY CLERK:     Have a seat.

      20             THE WITNESS:    Thank you.

      21             THE COURT:    You may be seated.

      22             THE WITNESS:    Thank you, Your Honor.

      23             THE COURT:    Counsel.

      24             MR. BUCHSBAUM:      May I proceed?

      25             THE COURT:    Please.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 38 of 81 PageID: 642
                             Kucsma - Direct - Buchsbaum                        197


       1                              DIRECT EXAMINATION

       2   MR. BUCHSBAUM:

       3   Q.   Good morning, Ms. Kucsma.

       4   A.   Good morning.

       5   Q.   Can you tell us your profession?

       6   A.   Yes.     I am an economist and I am the managing director

       7   and chief economist of the Sobel Tinari Economics Group.

       8   Q.   And at our request, did you perform an economic

       9   evaluation of Mr. Hinson?

      10   A.   I did, yes.

      11               MR. BUCHSBAUM:   Your Honor, I would tender Ms. Kucsma

      12   as an economic expert in connection with Mr. Hinson's wage and

      13   benefit loss.

      14               MR. JOSEPH:   No objection, Your Honor.

      15               THE COURT:    So qualified.

      16   BY MR. BUCHSBAUM:

      17   Q.   Did you prepare an updated chart to reflect Mr. Hinson's

      18   wage and benefit loss as of today, the date of your testimony?

      19   A.   Yes.

      20               MR. BUCHSBAUM:   Your Honor, I have provided it to

      21   defense counsel and I would offer it as Plaintiff's

      22   Exhibit 37.

      23               MR. JOSEPH:   No objection, Your Honor.

      24               THE COURT:    P-37.   In evidence?

      25               MR. JOSEPH:   We don't have an objection.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 39 of 81 PageID: 643
                             Kucsma - Direct - Buchsbaum                        198


       1               THE COURT:   P-37 is in evidence.

       2               (Exhibit Number P-37 is received in evidence.)

       3               MR. BUCHSBAUM:   May I approach and have it marked,

       4   Your Honor?

       5               THE COURT:   Please.

       6   MR. BUCHSBAUM:

       7   Q.   All right.

       8               Ms. Kucsma, just to cut to the chase, can you tell us

       9   your conclusions assuming Mr. Hinson were unable to provide

      10   any alternate -- obtain any alternate employment?         And we have

      11   it up on the screen as the last page of Exhibit 37?

      12   A.   Yes.     I calculated the present value of the after-tax

      13   economic losses in this case at between $538,733 and $584,606.

      14   Q.   Okay.

      15               Now, let's try to break it down and determine how you

      16   came up with those numbers.

      17               Did you determine a work life expectancy for

      18   Mr. Hinson?

      19   A.   Yes, I did.

      20   Q.   How did you do that, and what was it?

      21   A.   I considered really three sources of information.          I

      22   started by reviewing benchmark statistical data, data that is

      23   published by the U.S. Government.       And I looked very

      24   specifically at the actual experience of 62, 63-year-old men

      25   with a high school diploma.        So I wanted to look at men like




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 40 of 81 PageID: 644
                             Kucsma - Direct - Buchsbaum                        199


       1   Mr. Hinson.

       2             In addition to that, I reviewed Dr. Stein's report.

       3   And in his report I learned that Mr. Hinson had intended to

       4   continue working through at least age 70.

       5             I also had reviewed testimony provided by Mr. Hinson,

       6   in which he stated something along the lines of he had no

       7   intention to ever stop working, he'd work until he died.

       8             So I combined all of that information and ultimately

       9   calculated the loss of earnings in this matter through

      10   Mr. Hinson's 70th birthday.      That is consistent with the

      11   benchmark statistical data for 62, 63-year-old men with a high

      12   school diploma and also consistent with his reported

      13   intentions.

      14   Q.   Did you also determine his statistical life expectancy?

      15   A.   I did, yes.

      16   Q.   How did you do that, and what was it?

      17   A.   I reviewed the national vital statistics reports, reports

      18   published again by the U.S. Government through the Centers For

      19   Disease Control.    And again, I looked very specifically at the

      20   statistical life expectancy for 62, 63-year-old males.

      21             And based on my review of that data, I determined

      22   that Mr. Hinson's statistical life expectancy is a total of

      23   82.31 years.

      24   Q.   Did you also determine the number of days that Mr. Hinson

      25   spent at sea on average?




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 41 of 81 PageID: 645
                             Kucsma - Direct - Buchsbaum                        200


       1   A.   I did, yes.

       2   Q.   And what was that?     And I refer you to Page 15 of your

       3   report.

       4   A.   Yes.    I had reviewed some statements provided in

       5   connection with the American Maritime Officers pension plan.

       6   And specifically in those statements I reviewed, there was

       7   information about the number of days per year that Mr. Hinson

       8   had been at sea.

       9               I took the average of the number of years per --

      10   number of days per year he had been at sea from 2013

      11   through 2015.    And based on that I was able to determine that

      12   on average Mr. Hinson spent 154 days per year, or

      13   approximately 42 percent of the year at sea.

      14   Q.   Were you provided with Mr. Hinson's tax returns?

      15   A.   Yes.

      16   Q.   And from those tax returns were you able to determine his

      17   average yearly earnings?

      18   A.   I was.     I had been provided with tax returns as well as

      19   W-2 wage and tax statements.

      20               And based on my review of those documents, I was able

      21   to examine what I called Mr. Hinson's earnings history.          I was

      22   able to -- do I do this or do you?       If we look at the next

      23   slide.

      24               Thank you.

      25               I was able to examine how much Mr. Hinson had in fact




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 42 of 81 PageID: 646
                             Kucsma - Direct - Buchsbaum                        201


       1   been paid in each of the years from 2013 through 2016.          I also

       2   noted that Mr. Hinson received gross earnings, so what I will

       3   call regular pay, not vacation pay, in other words.

       4               He also was issued a separate W-2 wage and tax

       5   statement for vacation pay.

       6               And in 2014, I was able to determine by reviewing his

       7   tax return that he also had received unemployment

       8   compensation.

       9               Those had been the three sources of income, or

      10   earnings, for Mr. Hinson from 2013 through the time he was

      11   injured in 2016.

      12   Q.   And this is set forth on Page 2 of exhibit -- Plaintiff's

      13   Exhibit 37, correct?

      14   A.   Yes.

      15   Q.   Were you also provided with records from Mr. Hinson's

      16   union, the American Maritime Officers union?

      17   A.   Yes.

      18   Q.   Was Mr. Hinson entitled to certain benefits from the

      19   American Maritime Officers union?

      20   A.   He was.    I learned from reviewing documents from the

      21   union that Mr. Hinson was entitled to various fringe benefits

      22   that included health insurance as well as retirement benefits.

      23   Specifically, I considered the money purchase benefit that was

      24   described in the summary plan description provided by the

      25   union.   And that is essentially what we call a defined




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 43 of 81 PageID: 647
                             Kucsma - Direct - Buchsbaum                        202


       1   contribution pension plan, similar to a 401(k) plan.          There

       2   would be contributions put into that plan that would then had

       3   been available to Mr. Hinson once he retired.

       4   Q.   Just to go back, you came up with a projected earnings

       5   base of what?

       6   A.   I had three projected earnings bases.        First, I needed to

       7   consider, on average, how much money Mr. Hinson would have

       8   continued to earn in what I will call regular earnings, not

       9   including vacation pay.     I determined that, on average,

      10   Mr. Hinson would have continued to earn $53,814 per year going

      11   forward, and that simply is based on the average of what he in

      12   fact received from 2013 through 2015.

      13               I also determined that Mr. Hinson would have

      14   continued to receive vacation pay.       I determined he would have

      15   received, on average, $27,419 per year in vacation pay, again,

      16   based on an average of the vacation pay he had in fact

      17   received from 2013 through 2015.

      18               And lastly, I determined that Mr. Hinson would have

      19   continued to receive, on average, $4,683 per year in

      20   unemployment compensation, again, based on the average of what

      21   he had received in the years 2013, 2014, 2015.

      22   Q.   Okay.

      23               And what is the next step you performed in your

      24   analysis?

      25   A.   The next step was for me to make several adjustments to




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 44 of 81 PageID: 648
                             Kucsma - Direct - Buchsbaum                        203


       1   the gross earnings figures that appear on Page 2, or I should

       2   say the projected earnings figures.

       3   Q.     How did you do that, and what were the results?

       4   A.     The first thing I needed to do was take into account the

       5   fact that if Mr. Hinson had continued working, his earnings

       6   would have continued to increase year over year.         And I was

       7   able to determine that by examining information provided to me

       8   in the equivalent of a collective bargaining agreement.

       9              Based on my review of that collective bargaining

      10   agreement, specifically the name of that document was a

      11   memorandum of understanding for the American Maritime

      12   Officers, Appendix A in there provided me with wage

      13   information that allowed me to determine on average how much

      14   the wages would have increased each year in 2017, '18, and

      15   '19.   So I had to take that into account that if Mr. Hinson

      16   had continued working, his earnings, his vacation pay would

      17   have continued to increase year over year.

      18   Q.     And what was that projected yearly increase?

      19   A.     For 2017, I calculated the yearly increase at

      20   2.5 percent.    2018, I calculated the yearly increase at

      21   2 percent.   And for 2019, I calculated the yearly increase at

      22   2.5 percent.

      23   Q.     And what was the next step?

      24   A.     Once I had calculated the gross earnings figures, I had

      25   to make three downward adjustments and one upward adjustment




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 45 of 81 PageID: 649
                             Kucsma - Direct - Buchsbaum                        204


       1   to the earnings.

       2               The first adjustment that I made to all three sources

       3   of income, earnings, vacation pay and unemployment

       4   compensation, was an adjustment for what we call work life

       5   expectancy.    I had to take into account the probability that

       6   in any given year Mr. Hinson may not have worked completely

       7   full time throughout the year, but he may have missed work now

       8   and then.    He may have gotten the flu.      He may have sprained

       9   an ankle.    He may have missed work.     If he missed work, I

      10   assumed he would not have received compensation during that

      11   time.   So the first thing I did was make a downward adjustment

      12   each and every year in the amount of 6.4 percent.         And I

      13   determined the magnitude of that adjustment, again, by looking

      14   at U.S. Government data and looking at the actual experience

      15   of 62, 63-year-old males with a high school diploma.          I was

      16   able to determine that, on average, they spend 93.6 percent of

      17   the time working until they retire, or alternatively, they

      18   will spend about 6.4 percent of the time not working.

      19               I then made a second downward adjustment in each and

      20   every year, again, to all three sources of income and that was

      21   to account for the taxes that Mr. Hinson would have continued

      22   to pay on his earnings and income if he had continued to work.

      23               I was able to determine the effective tax rate at

      24   both the federal and state levels by considering two sources.

      25   I started by reviewing Mr. Hinson's tax returns and then I




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 46 of 81 PageID: 650
                             Kucsma - Direct - Buchsbaum                        205


       1   also considered the most up-to-date information available by

       2   reviewing tax rate schedules published at the federal level by

       3   the IRS and at the state level, of course, by the State of New

       4   Jersey.

       5               The last downward adjustment I made to his earnings,

       6   not his vacation pay and not his unemployment compensation,

       7   was a downward adjustment to account for job maintenance

       8   expenses.    So any money that Mr. Hinson would have spent from

       9   his earnings for job-related expenses.        If he had spent any

      10   money on transportation to and from the ship, for example, if

      11   he had spent any money on food that was not provided to him,

      12   that would be reflected in a 3 percent downward adjustment I

      13   made to his earnings.     And that 3 percent was based on, again,

      14   U.S. Government data specifically.       My review of the consumer

      15   expenditure survey.

      16               I did make one upward adjustment only to my

      17   calculation of his earnings and that was to reflect the

      18   retirement benefit that I described before.        And very

      19   specifically, I was able to estimate the value of that

      20   retirement benefit by examining the summary plan description

      21   that I mentioned earlier and also considering benchmark

      22   statistical data published by the U.S. Department of Labor.

      23               And based on my review of those sources I was able to

      24   determine that, on average, Mr. Hinson would have received

      25   employer contributions into the money purchase benefit plan in




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 47 of 81 PageID: 651
                             Kucsma - Direct - Buchsbaum                        206


       1   the amount of 3.3 percent of his earnings.        And those

       2   contributions would have been made based only on his earnings,

       3   not on his vacation pay, and obviously not on his unemployment

       4   compensation.

       5   Q.   And these calculations and adjustments are referenced on

       6   Page 3 of Plaintiff's Exhibit 37?

       7   A.   Yes.

       8   Q.   What was the next step in your analysis?

       9   A.   The next step was to simply combine all of the

      10   information that I just described.       I started by considering

      11   what I have called the adjusted earnings in past years.

      12               I started by calculating how much money Mr. Hinson

      13   would have received in earnings, again, not vacation pay, not

      14   unemployment compensation, from the time he was injured in

      15   2016 through the present time if he had not been injured and

      16   if he had been able to continue working.

      17               I started in Column 3, by simply calculating the

      18   gross earnings, determining what Mr. Hinson's earnings would

      19   have been without accounting for periods of missed work,

      20   taxes, and so on.

      21               In Column 4, I then made the three downward

      22   adjustments I described and added 3.3 percent to reflect the

      23   contributions into the retirement plan.

      24               In the year 2016, of course, Mr. Hinson had worked

      25   for part of the year, he had received earnings, so I needed to




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 48 of 81 PageID: 652
                             Kucsma - Direct - Buchsbaum                        207


       1   subtract those when I calculated my losses.

       2             And then in each of the years, from 2016 through the

       3   present time, through roughly November of 2019, I was able to

       4   calculate how much money Mr. Hinson would have earned if he

       5   had continued working.

       6             And based on my analysis then I determined that if

       7   Mr. Hinson had continued working through the present time, he

       8   would have received an additional $125,453 in earnings.

       9   Q.   And that's through today?

      10   A.   Correct.

      11   Q.   Net of taxes?

      12   A.   Correct.    That's after taxes, taking into account periods

      13   of missed work, job-related expenses, and including those

      14   retirement benefits.

      15   Q.   And then you did some calculations regarding his vacation

      16   pay, correct?

      17   A.   Correct.    I performed essentially the same calculation

      18   for vacation pay.

      19             Again, starting in 2016, I calculated how much

      20   vacation pay Mr. Hinson would have earned through the present

      21   time if he had not been injured, had he continued working.           He

      22   did receive some vacation pay that was paid in 2017, so I have

      23   to subtract that out from my analysis.

      24             I made the adjustments that I mentioned earlier,

      25   downward adjustments for periods of missed work and taxes.




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 49 of 81 PageID: 653
                             Kucsma - Direct - Buchsbaum                        208


       1   And I was then able to determine that if Mr. Hinson had

       2   continued working through the present time, he would have

       3   received an additional $83,527 in vacation pay.

       4   Q.   And both of these tables on Page 4 of Plaintiff's

       5   Exhibit 37 are what we call past damages through today?

       6   A.   Correct.

       7   Q.   From the date of accident through today?

       8   A.   Correct.

       9   Q.   And you assumed that the last day of Mr. Hinson's

      10   employment was July 6th of 2016, correct?

      11   A.   That's correct.

      12   Q.   All right.

      13               Then you made some calculations regarding his receipt

      14   of unemployment compensation, correct?

      15   A.   That's correct.

      16   Q.   And let me just back up.

      17               The calculations for earnings and vacation pay are on

      18   Page 4 of Plaintiff's Exhibit 37?

      19   A.   Yes.

      20   Q.   All right.

      21               Unemployment is Page 5 of Plaintiff's Exhibit 37.

      22   And tell us how you came to that conclusion.

      23   A.   I performed essentially the same analysis again.          I

      24   determined, on average, how much unemployment compensation

      25   Mr. Hinson would have received each year, from 2016 through




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 50 of 81 PageID: 654
                             Kucsma - Direct - Buchsbaum                        209


       1   the present time, made the downward adjustments, including one

       2   for taxes.    And I was then able to determine that if

       3   Mr. Hinson had continued working, he would have received an

       4   additional $14,576 in unemployment benefits through the

       5   present time.

       6   Q.   And you came up with a total earnings lost and benefits

       7   from the date of his last work through today of what?

       8   A.   $223,556.

       9   Q.   Taking out taxes?

      10   A.   Correct.    This is, again, after taxes.      Takes into

      11   account the probability of periods of missed work.         Takes into

      12   account job-related expenses and does include those retirement

      13   benefits.

      14   Q.   And let's go to future, which starts on Page 6 of

      15   Plaintiff's Exhibit 37.

      16               Tell us what you did, please.

      17   A.   I simply continued the analysis that I have already

      18   described into future years, which means in this case I

      19   started my calculations as of today's date and continued them

      20   through October 12, 2023.      And that represents the point at

      21   which Mr. Hinson will turn age 70.

      22               So I performed the same calculations each year

      23   through Mr. Hinson's 70th birthday.

      24               I started, once again, by calculating the gross

      25   earnings in Column 3 that Mr. Hinson would have received if he




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 51 of 81 PageID: 655
                             Kucsma - Direct - Buchsbaum                        210


       1   had been able to continue working from today's date through

       2   his 70th birthday.

       3               I had to take into account the fact that those

       4   earnings would have continued to increase going forward.

       5               In order for me to determine, on average, how much

       6   his earnings would have increased going forward into future

       7   years, I considered two sources of information.         I looked back

       8   historically at how much wages had in fact increased in the

       9   past.    I also took into account projections of future wage

      10   growth that reflect, of course, current economic conditions.

      11               And based on my review of those two sources, I

      12   determined that, on average, Mr. Hinson's earnings would have

      13   increased 3.2 percent a year.

      14               I then made the three downward adjustments that I

      15   described earlier, added 3.3 percent for the retirement

      16   benefits.

      17               The one thing that I now have to introduce when I

      18   calculate losses in future years that I do not have to do when

      19   I calculate losses in past years is I need to reduce all of my

      20   loss figures in future years to present value.

      21   Q.      That is called discounting?

      22   A.      Correct.

      23   Q.      And what discount rate did you use?

      24   A.      When I calculated the loss of earnings, vacation pay and

      25   unemployment compensation, I used a discount rate or an




                              United States District Court
                                 District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 52 of 81 PageID: 656
                             Kucsma - Direct - Buchsbaum                        211


       1   interest rate of 2.5 percent.

       2   Q.   How did you come up with that rate?

       3   A.   I started by examining yields on safe fixed income

       4   securities.    Specifically, I looked at yields on U.S. Treasury

       5   securities as well as high grade municipal bonds.         And I

       6   started by looking at what we call current spot rates, looking

       7   at what the interest rates on these types of securities are

       8   right now.

       9   Q.   What are they right now?

      10   A.   Well, in this case I needed to look at short-term

      11   securities.    I looked at five-year securities for these

      12   purposes.    At the present time the yields or interest rates on

      13   five-year securities are below 2 percent, roughly about 1.5,

      14   1.6 percent.

      15               I did take into account, though, the fact that if I

      16   look back historically, many years at this point, but if I go

      17   back about ten plus years, interest rates of course were

      18   higher.   They tend to rise and fall over time.

      19               In addition to that, I did take into account the fact

      20   that there has been some discussion by the Board of Governors

      21   of the Federal Reserve System of pushing their target interest

      22   rate up in the future.

      23               So based on that, rather than use the current spot

      24   rate of about 1.5 or 1.6 percent, I felt it was more

      25   appropriate to use an interest rate or a discount rate of




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 53 of 81 PageID: 657
                             Kucsma - Direct - Buchsbaum                        212


       1   2.5 percent.

       2   Q.   Did you consider inflation?

       3   A.   I did.     The inflation is what I described before.       The

       4   inflation came into play when I had to determine, on average,

       5   how much Mr. Hinson's earnings would have increased each year

       6   going forward.    That reflects, among other things, cost of

       7   living adjustments or inflation.

       8   Q.   And you came to a conclusion regarding his adjusted

       9   earnings in future years of what?

      10   A.   I did.     I calculated the present value of the adjusted

      11   earnings in future years at $183,738.

      12   Q.   And did you do a similar calculation for vacation pay

      13   future years?

      14   A.   I did.     I performed a similar calculation, again, with

      15   all of the adjustments, discounting to present value.          And I

      16   calculated the present value of the adjusted vacation pay in

      17   future years, from the present time through Mr. Hinson's 70th

      18   birthday, at $92,674.

      19   Q.   And you did a calculation for his unemployment

      20   compensation future years?

      21   A.   I did.

      22             Again, I really continued the analysis I described

      23   before; after taxes, discounting to present value.         And I

      24   calculated the present value of the unemployment compensation

      25   in future years at $15,829.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 54 of 81 PageID: 658
                             Kucsma - Direct - Buchsbaum                        213


       1   Q.      And you came up with a recap of his total earnings loss

       2   and benefits in future years of what?

       3   A.      I calculated the total present value after taxes of

       4   earnings and benefits in future years at $292,241.

       5   Q.      Okay.   And then you did some calculations and analysis of

       6   loss of household services.

       7               Please explain how you did that and what the results

       8   were.

       9   A.      In this case, I learned from reviewing testimony of

      10   Mr. Hinson's that there were various household services that

      11   he had been performing prior to his injury that he is either

      12   not able to perform at all any longer or is able to perform

      13   but has difficulty.     It perhaps takes him longer.      Some things

      14   go undone and so on.

      15               In order to calculate the monetary value of the

      16   impact that these injuries have had on Mr. Hinson's ability to

      17   perform household services, I used what is the generally-

      18   accepted method among economists as well as the U.S.

      19   Government for calculating the value of these types of

      20   services.

      21               These are services that are typically provided by

      22   family members, by individuals free of charge.         Husbands don't

      23   typically charge their wives when they do these services and

      24   vice versa.

      25               But the U.S. Government, National Alzheimer's




                             United States District Court
                                District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 55 of 81 PageID: 659
                             Kucsma - Direct - Buchsbaum                        214


       1   Association, the United Nations and the discipline of

       2   economics in general has long recognized that these services

       3   have monetary value.

       4               The method that is used to calculate the monetary

       5   value of these services is relatively simple.

       6               The first thing that economists, and I had to do this

       7   in this case, was simply determine whether or not Mr. Hinson

       8   had been performing household services, if these injuries had

       9   had an impact on his ability to perform those household

      10   services.    I am not a vocational expert.      I'm not the trier of

      11   fact, of course, so I did rely on testimony by Mr. Hinson in

      12   that regard.

      13               In addition to that, though, I did consider benchmark

      14   statistical data.    So once Mr. Hinson described some of the

      15   household chores he had been performing, I then also

      16   considered benchmark statistical data published by the

      17   American Time Use Survey.      And I was able to look very

      18   specifically at data about the average number of hours that a

      19   married man who works full time spends on household services.

      20   I was able to derive that through the American Time Use

      21   Survey.

      22               I did have to take into account, though, the fact

      23   that the benchmark statistical data that I reviewed is for all

      24   married males who are working full time.        I wanted to make

      25   sure I accounted for the fact that Mr. Hinson spent a good




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 56 of 81 PageID: 660
                             Kucsma - Direct - Buchsbaum                        215


       1   proportion of the year at sea and therefore was not home

       2   performing these household chores.

       3             So I took the benchmark statistical data and I

       4   reduced it by 42 percent.

       5             And again, that was to take into account the fact

       6   that based on my review of documents provided by the American

       7   Maritime Officers information that Mr. Hinson had spent

       8   154 days, on average, each year at sea.

       9             In other words, he spent about 42 percent of the year

      10   at sea.   Therefore, he was not home and was not able to

      11   perform household services during that time.

      12             So once I had considered the benchmark statistical

      13   data, reduced it by 42 percent, I was then able to determine

      14   that, on average, if Mr. Hinson had not been injured, he would

      15   have spent 8.02 hours per week performing household services

      16   until he turned 65.

      17             At the age of 65, I reduced the number of hours that

      18   Mr. Hinson would have spent performing household services,

      19   based on U.S. Government data, and I arrived at 7.42 hours per

      20   week.

      21             Once Mr. Hinson retired and of course was home now

      22   52 weeks out of the year, was no longer at sea, I removed that

      23   42 percent adjustment that I had made earlier.         He was home

      24   year round.    I assumed that he would have performed household

      25   chores for the entirety of the year, which is why those hours




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 57 of 81 PageID: 661
                             Kucsma - Direct - Buchsbaum                        216


       1   increase in this case once Mr. Hinson was retired at or around

       2   the age of 70.

       3             And so what you see here is simply the number of

       4   hours on average per week that Mr. Hinson would have spent

       5   performing household services, the number of hours per year,

       6   of course, weekly hours times 52, and then just the time

       7   periods I just described.

       8             Now, once I had identified the types of services that

       9   Mr. Hinson had been performing, the number of hours each year

      10   he would have spent on those household services -- if you go

      11   back up for one second.

      12             In order to calculate the monetary value of those

      13   services objectively, I then simply looked out into the market

      14   and I determined on average what you would pay a stranger in

      15   the marketplace to perform various household services; in and

      16   around the house, in and around the yard and so on.

      17             So I reviewed, for example, household -- or the

      18   hourly rates for housekeepers, landscapers and so on.

      19             And I determined, for example, in the year 2016,

      20   based on data published through the U.S. Department of Labor

      21   and other surveys, that you would pay $20.39 per hour in New

      22   Jersey to retain the services of individuals in the

      23   marketplace to perform routine maintenance around the home,

      24   yard work, household chores and so on.

      25             And then, of course, those hourly rates have in fact




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 58 of 81 PageID: 662
                             Kucsma - Direct - Buchsbaum                        217


       1   increased year over year through the present time.

       2               In order then to calculate the monetary value of the

       3   household services that Mr. Hinson had been performing and

       4   providing around the house, if we look at 2017, for example,

       5   the first full year after he was injured, based on my research

       6   I determined Mr. Hinson would have spent 417 hours that year

       7   on household services.     417 hours per year at $20.74 per hour

       8   gives us a monetary value of those services in the amount of

       9   $8,651.

      10               And then I performed that calculation each year

      11   through the present time.

      12   Q.   And what was the total?

      13   A.   I calculated the monetary value of the household services

      14   that Mr. Hinson would have continued to perform through the

      15   present time at $28,489.

      16   Q.   And this is referenced at Page 9 of Plaintiff's

      17   Exhibit 37?

      18   A.   Yes.

      19   Q.   And then you did similar calculations for the future?

      20   A.   Correct.    I then continued my calculations into the

      21   future through Mr. Hinson's statistical life expectancy.          So I

      22   determined that he would have continued to perform household

      23   services from today's date through his statistical life

      24   expectancy, February 4, 2036.

      25               Once again, I took the average number of hours per




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 59 of 81 PageID: 663
                             Kucsma - Direct - Buchsbaum                        218


       1   year, multiplied it by the hourly rate.        In this case I had to

       2   take into account the fact the hourly rates would continue to

       3   increase going forward.     I once again considered historical

       4   data about how those rates have increased in the past and I

       5   also considered projections of how prices, costs and wages are

       6   going to continue to increase going forward.

       7             I reduced all the figures to present value -- if you

       8   go up a teeny bit.     Go back up to -- yup.

       9             You will see here I did use a higher discount rate or

      10   higher interest rate.     Rather than using an interest rate of

      11   2.5 percent, as I used when I reduced the lost earnings to

      12   present value, I used an interest rate or discount rate in

      13   this case of 3.5 percent.

      14             That's because when I calculated the loss of

      15   household services in future years, I was no longer looking at

      16   a period of just four or five future years, but I was now

      17   calculating the loss of household services over a period of

      18   about 15 years.

      19             If I look, for example, at the yields on 30-year U.S.

      20   Treasury securities and municipal bonds, I do find that they

      21   are about two and a quarter percent.       So they are higher than

      22   the yields on five-year bonds, which is why it was appropriate

      23   for me to use a higher discount rate when looking at a longer

      24   period of time for calculating future losses.

      25   Q.   What was the total?




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 60 of 81 PageID: 664
                             Kucsma - Direct - Buchsbaum                        219


       1   A.   I calculated the total present value of the household

       2   services Mr. Hinson would have continued to perform going

       3   forward at $200,872.

       4   Q.   And I want you to assume that Mr. Hinson testified

       5   yesterday he is limited in his right arm to lifting ten pounds

       6   and is unable to perform and help around the house like he

       7   used to before he was injured.

       8               Are these the type of services that you consider in a

       9   loss of the household service?

      10   A.   Yes.

      11   Q.   What was the next step?      That looks like it's on Page 11

      12   of Plaintiff's Exhibit 37.

      13   A.   What we see here is a framework that I have provided for

      14   the trier of fact to use to ultimately determine the precise

      15   loss of household services, to determine precisely in monetary

      16   terms how these injuries have impacted Mr. Hinson's ability to

      17   perform household services.

      18               The figures you see in the left-hand column are the

      19   figures I calculated in the preceding tables.         $28,489 in past

      20   years and $200,872 in future years.

      21               Those figures represent what the loss of household

      22   services would be if Mr. Hinson were completely incapable of

      23   doing anything around the house any longer.

      24               Based on the information I reviewed -- and again, I

      25   am not a vocational expert and not the trier of fact, but




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 61 of 81 PageID: 665
                             Kucsma - Direct - Buchsbaum                        220


       1   based on the information I reviewed, I selected, for

       2   illustrative purposes, a range of loss of between 10 and

       3   30 percent.

       4               So, in other words, if Mr. Hinson were capable of

       5   still doing 90 percent of what he could do before he was

       6   injured, he would be entitled to a 10 percent loss of

       7   household services.     And I calculated that loss simply by

       8   taking the figures in the far left column and multiplying them

       9   by 10 percent or .1 percent -- or .1.

      10               If, on the other hand, Mr. Hinson can do about

      11   80 percent of what he was able to do before he was injured, he

      12   would be entitled to a 20 percent loss of household services.

      13   I calculated that loss, again, by taking the figures in the

      14   far left hand column, multiplying them by 20 percent or .2.

      15               And then lastly, again, for illustrative purposes, if

      16   Mr. Hinson can do only about 70 percent of what he could do

      17   before he was injured, he would be entitled to a 30 percent

      18   loss.    I took the figures in the far left-hand column,

      19   multiplied them by 30 percent or .3.

      20               And this framework certainly could be adjusted to

      21   account for a 32 percent loss of household services, a

      22   74 percent loss, an 8 percent loss, by again, simply taking

      23   the figures in the far left-hand column and multiplying them

      24   by the appropriate percent loss of household services.

      25   Q.      And on the last page, the summary, the 10 percent,




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 62 of 81 PageID: 666
                               Kucsma - Cross - Joseph                          221


       1   20 percent and 30 percent is limited to the household

       2   service --

       3   A.   Correct.

       4   Q.   -- calculation?

       5   A.   Correct.

       6   Q.   Okay.

       7               Now, you relied on Dr. Stein's report to calculate

       8   wage and benefit loss based on Mr. Hinson not being able to

       9   obtain alternate employment, correct?

      10   A.   Correct.

      11   Q.   In order to do a calculation on Mr. Hinson's loss based

      12   on him finding alternate employment, the first thing you would

      13   have to determine is when he would be able to find that

      14   alternate employment.      Is that fair?

      15   A.   Correct.

      16               MR. BUCHSBAUM:   I have nothing further.

      17               Thank you, Your Honor.

      18               THE COURT:    Any cross?

      19               MR. JOSEPH:   Just a couple questions.

      20                              CROSS-EXAMINATION

      21   BY MR. JOSEPH:

      22   Q.   Ms. Kucsma, is that the correct pronunciation?

      23   A.   Yes.    Thank you.

      24   Q.   Your opinion today assumes that Mr. Hinson would never

      25   return to work.    Is that accurate?




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 63 of 81 PageID: 667
                               Kucsma - Cross - Joseph                          222


       1   A.   These calculations, yes, are based on Mr. Hinson not

       2   finding any gainful employment in future years.

       3   Q.   Okay.

       4               And that opinion rests entirely on the opinion of

       5   Dr. Stein who testified earlier today.        Is that correct?

       6   A.   Yes.    I based that on my review of his report, yes.

       7   Q.   Okay.

       8               MR. JOSEPH:   I have no further questions.

       9               THE COURT:    Redirect?

      10               MR. BUCHSBAUM:   Nothing, Your Honor.

      11               THE COURT:    Okay.   You may step down.

      12               (Witness excused.)

      13               THE COURT:    Anything further?

      14               MR. BROWN:    Your Honor, I don't know if the plaintiff

      15   has anything further.      The Court did ask us to address the

      16   issue of whether or not exhibit -- Plaintiff's Exhibit 3

      17   should be admitted, and I am ready to address that now if now

      18   is a good time for the Court and for plaintiff's counsel.

      19               MR. BUCHSBAUM:   I am not ready.

      20               THE COURT:    I was going to give you some time.     I

      21   apologize if I made you work while the trial was going on.

      22               MR. BUCHSBAUM:   Plaintiff rests, Your Honor.

      23               THE COURT:    Okay.

      24               Are you going to make your motion?

      25               MR. BROWN:    Yes, Your Honor.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 64 of 81 PageID: 668
                                        Colloquy                                223


       1             THE COURT:    Okay.   Go ahead and make your motion.

       2             MR. BROWN:    Your Honor, Rule 52C allows the Court in

       3   a nonjury trial to enter judgment against a party on an issue

       4   after that party has been fully heard on the issue.

       5             Plaintiff has now been fully heard on the allegation

       6   of negligence and the unseaworthiness of Denebola.

       7             Because it has not been established by a

       8   preponderance of the evidence, any duty breached by the United

       9   States as owner of Denebola, and it has not been established

      10   that any unseaworthy condition on that ship existed, judgment

      11   should be entered against the plaintiff.

      12             Your Honor, I am prepared to argue this motion in

      13   full at present.    If the Court is not inclined to hear the

      14   argument at this time in full, we would request the

      15   opportunity to brief the issue after receipt of the trial

      16   transcripts.    But I would like to proceed now, if that's okay.

      17             THE COURT:    I am going to reserve.     Why don't you

      18   brief it in full --

      19             MR. BROWN:    Thank you, Your Honor.

      20             THE COURT:    -- once you get the transcripts.

      21             MR. BROWN:    Thank you, Your Honor.

      22             THE COURT:    I assume you don't want to be heard at

      23   this point?

      24             MR. BUCHSBAUM:    No, Your Honor, not at this time.

      25             THE COURT:    Anything further?




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 65 of 81 PageID: 669
                                        Colloquy                                224


       1               MR. BUCHSBAUM:      Not from the plaintiff.

       2               THE COURT:    Okay.   When do we pick up again?

       3               MR. JOSEPH:   I believe it's January 27th.

       4               THE COURT:    You know what, just hold one second.      I

       5   want to get my other book.

       6               January 27th.

       7               MR. JOSEPH:   I believe it is, yes, January 27th and

       8   28, 2020.

       9               THE COURT:    How many days do you think you are going

      10   to need?

      11               MR. JOSEPH:   Day and a half to two.

      12               THE COURT:    Okay.   Anything further?

      13               MR. BUCHSBAUM:      Nothing, Your Honor.

      14               MR. JOSEPH:   Nothing further from the United States.

      15               THE COURT:    That being said, who -- aside from

      16   Mr. Hinson, who has served our country?

      17               MR. BROWN:    In the military, sir?

      18               THE COURT:    Yes.

      19               MR. BROWN:    Yes, sir.

      20               THE COURT:    What branch?

      21               MR. BROWN:    United States Navy, sir.

      22               THE COURT:    And what was your rank?

      23               MR. BROWN:    I am a commander in the reserves at

      24   present.

      25               THE COURT:    Oh.    Thank you for your service.




                            United States District Court
                               District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 66 of 81 PageID: 670
                                        Colloquy                                225


       1             Thank you for your service.

       2             I kind of had a feeling about you when you referred

       3   to something as Echo.     Thank you for your service, much

       4   appreciated.

       5             MR. BROWN:    Thank you, Your Honor.

       6             THE COURT:    That being said, at least to our two

       7   veterans, you are not a veteran yet, those who served have a

       8   good Veterans Day, and again, thank you for the service.

       9             As we approach the holidays, hopefully you have some

      10   quality time with friends and family as you celebrate whatever

      11   holiday that you do celebrate.      Enjoy the holidays.      Take some

      12   time off, you certainly need it.       I remember what it was like

      13   being a lawyer.

      14             And have a Happy New Year, prosperous New Year, and

      15   we will see you in January.

      16             If you need anything before that, please let me know.

      17             Also, please, if you think there's a possibility of

      18   resolving the case, let me know and we can schedule something

      19   with the magistrate judge, Judge Goodman.        She is very good.

      20   And there is certainly some time now between now and the close

      21   of the trial.

      22             So please feel free, and I will be happy to arrange

      23   that for you.

      24             Anything further from plaintiff?

      25             MR. BUCHSBAUM:    Nothing, Your Honor.




                           United States District Court
                              District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 67 of 81 PageID: 671
                                        Colloquy                                226


       1             THE COURT:        Defense?

       2             MR. JOSEPH:       Nothing from the United States.

       3             THE COURT:        Okay.    Again, thank you.        Great job all

       4   the way around.     Enjoy the rest of the day and safe travels.

       5             MR. BUCHSBAUM:         Thank you, Your Honor.

       6             MR. JOSEPH:       Thank you, Your Honor.

       7             MR. BROWN:        Thank you, Your Honor.

       8             THE COURT:        Off the record.

       9             (The proceeding is adjourned at 10:48 a.m.)

      10

      11              FEDERAL OFFICIAL COURT REPORTER'S CERTIFICATE

      12

      13              -   -    -   -    -   -   -   -   -   -   -   -   -   -   -

      14

      15             I certify that the foregoing is a correct transcript

      16   from the record of proceedings in the above-entitled matter.

      17

      18   /S/ Joanne Sekella, CCR, CRCR, RMR                           October 31, 2019

      19   Official Court Reporter                                              Date

      20

      21

      22

      23

      24

      25




                              United States District Court
                                 District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 68 of 81 PageID: 672
                                                                                                                              227


                    $              12th [1] - 174:20         201:11, 206:15,       417 [2] - 217:6,         90 [1] - 220:5
                                   13 [1] - 182:9            206:24, 207:2,         217:7                   908)310-1177 [1] -
          $11.77 [2] - 183:1,      13,000 [1] - 177:19       207:19, 208:10,       42 [5] - 200:13,          160:22
           183:6                   15 [6] - 175:12,          208:25, 216:19         215:4, 215:9,           93.6 [1] - 204:16
          $12 [1] - 182:25          176:18, 196:7,          2017 [4] - 203:14,      215:13, 215:23          9:09 [2] - 160:11,
          $125,453 [1] - 207:8      200:2, 218:18            203:19, 207:22,       460-6577 [1] -            163:3
          $14,576 [1] - 209:4      154 [2] - 200:12,         217:4                  161:10                  9:53 [1] - 196:9
          $15,829 [1] - 212:25      215:8                   2018 [3] - 172:2,
          $183,738 [1] -                                     172:24, 203:20                  5
                                   160 [1] - 160:6                                                                    A
           212:11                  168 [10] - 162:12,       2019 [4] - 160:11,
          $20.39 [1] - 216:21                                                      5 [1] - 208:21           a.m [5] - 160:11,
                                    162:12, 162:13,          203:21, 207:3,
          $20.74 [1] - 217:7                                 226:18                5.1 [1] - 174:20          163:3, 196:9,
                                    162:13, 162:14,
          $200,872 [2] - 219:3,                             202 [1] - 161:10       5.4 [1] - 174:16          226:9
                                    162:14, 162:15,
           219:20                                           2020 [1] - 224:8       50 [1] - 191:23          abilities [5] - 174:1,
                                    162:15, 162:16,
          $223,556 [1] - 209:8                              2023 [1] - 209:20      52 [2] - 215:22,          175:16, 179:13,
                                    162:16
          $24,500 [1] - 183:8                                                       216:6                    180:17, 186:9
                                   169 [1] - 162:5          2036 [1] - 217:24
          $27,419 [1] - 202:15                                                     52C [1] - 223:2          ability [12] - 174:9,
                                   16th [3] - 172:2,        21 [1] - 161:4
          $28,489 [2] - 217:15,                                                    55 [1] - 173:18           175:2, 176:25,
                                    172:24, 174:18          212 [1] - 161:5
           219:19                                                                                            180:25, 183:14,
                                   175 [1] - 161:9          221 [1] - 162:6
          $292,241 [1] - 213:4                                                               6               185:12, 186:11,
                                   185 [1] - 162:5          226 [1] - 160:6
          $4,683 [1] - 202:19                                                                                189:7, 189:21,
                                   18th [1] - 174:21        233-9385 [1] - 161:5   6 [1] - 209:14            213:16, 214:9,
          $53,814 [1] - 202:10     194 [1] - 162:5          27th [3] - 224:3,      6.4 [2] - 204:12,         219:16
          $538,733 [1] -           195 [1] - 162:5           224:6, 224:7           204:18                  able [32] - 182:18,
           198:13                  197 [1] - 162:6          28 [1] - 224:8         61 [3] - 181:25,          182:23, 183:3,
          $584,606 [1] -           197.130-010 [1] -                                187:5, 193:12            185:15, 189:4,
           198:13                   178:9                             3            62 [4] - 198:24,          189:16, 191:21,
          $8,651 [1] - 217:9       1970 [1] - 170:10                                199:11, 199:20,
                                                            3 [7] - 205:12,                                  200:11, 200:16,
          $83,527 [1] - 208:3      1973 [2] - 169:18,                               204:15
                                                             205:13, 206:6,                                  200:20, 200:22,
          $92,674 [1] - 212:18      170:15                                         63 [1] - 193:7
                                                             206:17, 209:25,                                 200:25, 201:6,
                                   1977 [2] - 170:1,                               63-year-old [4] -         203:7, 204:16,
                                                             220:19, 222:16
                     '              175:10
                                                            3.2 [1] - 210:13
                                                                                    198:24, 199:11,          204:23, 205:19,
                                   198 [1] - 162:17                                 199:20, 204:15           205:23, 206:16,
          '18 [1] - 203:14                                  3.3 [3] - 206:1,
                                   1986 [1] - 170:16                               65 [5] - 193:5, 193:6,    207:3, 208:1,
          '19 [1] - 203:15                                   206:22, 210:15
          '70s [1] - 173:12                                                         194:19, 215:16,          209:2, 210:1,
                                                            3.5 [1] - 218:13
          '80s [1] - 173:12                  2              30 [5] - 160:11,
                                                                                    215:17                   213:12, 214:17,
                                                                                   6th [1] - 208:10          214:20, 215:10,
                                   2 [8] - 160:10, 161:4,    220:3, 220:17,
                                                                                                             215:13, 220:11,
                     /              165:12, 201:12,          220:19, 221:1
                                    203:1, 203:21,          30-year [1] - 218:19             7               221:8, 221:13
          /S [1] - 226:18                                                                                   aboard [1] - 175:10
                                    211:13, 220:14          31 [1] - 226:18        7.4 [1] - 174:19
                                   2,080 [1] - 183:7        32 [1] - 220:21                                 above-entitled [1] -
                                                                                   7.42 [1] - 215:19
                    0              2.5 [5] - 203:20,        35 [1] - 187:15        70 [4] - 199:4,
                                                                                                             226:16
                                    203:22, 211:1,          37 [10] - 197:22,                               abuchsbaum@
          07101 [1] - 160:10                                                        209:21, 216:2,
                                    212:1, 218:11            198:11, 201:13,                                 friedmanjames.
          07751 [1] - 161:4                                                         220:16
                                   20 [4] - 184:11,          206:6, 208:5,                                   com [1] - 161:6
                                                                                   70th [4] - 199:10,
                                    220:12, 220:14,          208:18, 208:21,                                academic [2] -
                    1                                                               209:23, 210:2,
                                                                                                             175:3, 195:16
                                    221:1                    209:15, 217:17,        212:17
          1 [3] - 165:12, 220:9    20002 [1] - 161:9         219:12                                         accepted [3] -
                                                                                   74 [1] - 220:22
          1.5 [2] - 211:13,        2009 [2] - 173:6,        3:18-cv-00870-                                   177:7, 178:25,
           211:24                   189:12                   BRM-LHG [1] -                                   213:18
          1.6 [2] - 211:14,                                                                  8              accident [4] -
                                   2013 [6] - 200:10,        160:4
           211:24                   201:1, 201:10,                                 8 [1] - 220:22            165:14, 172:15,
          10 [4] - 220:2, 220:6,                                                   8.02 [1] - 215:15         175:8, 208:7
           220:9, 220:25
                                    202:12, 202:17,                   4                                     account [16] -
                                    202:21                                         80 [2] - 184:10,
          100 [2] - 176:7,                                  4 [5] - 172:16,         220:11                   203:4, 203:15,
                                   2014 [2] - 201:6,
           176:12                                            206:21, 208:4,        82.31 [1] - 199:23        204:5, 204:21,
                                    202:21
          10:05 [1] - 196:9                                  208:18, 217:24        8th [1] - 161:9           205:7, 207:12,
                                   2015 [4] - 200:11,
          10:48 [1] - 226:9                                 4.5 [1] - 174:22                                 209:11, 209:12,
                                    202:12, 202:17,
                                                            401(k [1] - 202:1                                210:3, 210:9,
          11 [1] - 219:11           202:21                                                   9
          12 [1] - 209:20                                   407 [3] - 164:19,                                211:15, 211:19,
                                   2016 [9] - 201:1,                               9 [1] - 217:16
                                                             165:2, 165:19                                   214:22, 215:5,




                                     United States District Court
                                        District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 69 of 81 PageID: 673
                                                                                                                            228

           218:2, 220:21           Administration [1] -      207:23, 208:23,         204:10, 208:9,          202:11, 202:16,
          accounted [1] -           173:18                   209:17, 212:22,         215:24                  202:20, 203:9,
           214:25                  admissibility [2] -       213:5                  assumes [1] -            205:13, 205:23,
          accounting [1] -          165:16, 167:23          Andrew [1] - 163:9       221:24                  206:2, 207:6,
           206:19                  admissible [1] -         ANDREW [1] - 161:3      assuming [1] -           210:11, 211:23,
          accurate [6] -            167:20                  ankle [1] - 204:9        198:9                   215:6, 215:19,
           186:16, 186:25,         admitted [1] -           annual [1] - 183:8      attendant [3] -          216:20, 217:5,
           187:13, 190:13,          222:17                  annum [1] - 183:7        182:9, 193:12,          219:24, 220:1,
           190:14, 221:25          advanced [1] -           answer [1] - 171:17      193:17                  221:8, 221:11,
          Achievement [2] -         173:17                  answering [1] -         attendants [1] -         222:1, 222:6
           174:7, 174:12           affect [4] - 176:25,      194:14                  194:4                  bases [1] - 202:6
          achievement [2] -         189:18, 189:19,         Antares [1] - 164:14    authoritatively [1] -   basic [3] - 174:9,
           188:25, 189:3            191:7                   apart [1] - 191:13       171:17                  174:10, 175:4
          acronym [1] -            affects [1] - 186:12     apologize [2] -         auto [2] - 183:24,      bear [1] - 178:16
           180:14                  after-tax [1] - 198:12    165:20, 222:21          195:15                 became [1] - 187:22
          action [3] - 164:8,      age [17] - 173:1,        appear [1] - 203:1      automobile [4] -        become [3] - 188:7,
           164:10, 186:1            173:13, 173:17,         appearances [1] -        181:14, 181:15,         188:11, 188:14
          activities [1] -          173:18, 173:19,          163:8                   181:17, 183:19         behavior [1] -
           179:20                   173:22, 182:21,         Appendix [1] -          available [5] -          194:16
          activity [3] - 179:20,    184:23, 185:11,          203:12                  171:19, 191:14,        below [1] - 211:13
           181:4, 186:6             193:3, 193:5,           applying [1] -           192:1, 202:3,          bench [1] - 167:21
          actual [2] - 198:24,      193:7, 194:19,           189:24                  205:1                  benchmark [8] -
           204:14                   199:4, 209:21,          appreciated [1] -       average [29] -           198:22, 199:11,
          add [1] - 165:11          215:17, 216:2            225:4                   182:20, 182:25,         205:21, 214:13,
          added [2] - 206:22,      agencies [1] -           approach [2] -           183:6, 185:6,           214:16, 214:23,
           210:15                   184:11                   198:3, 225:9            187:9, 199:25,          215:3, 215:12
          addendum [1] -           agree [1] - 195:3        appropriate [3] -        200:9, 200:12,         benefit [8] - 184:21,
           178:16                  agreement [2] -           211:25, 218:22,         200:17, 202:7,          197:13, 197:18,
          addendums [1] -           203:8, 203:10            220:24                  202:9, 202:11,          201:23, 205:18,
           178:15                  ahead [1] - 223:1        aptitude [1] - 179:21    202:15, 202:16,         205:20, 205:25,
          addition [3] - 199:2,    allegation [1] -         area [1] - 182:2         202:19, 202:20,         221:8
           211:19, 214:13           223:5                   argue [2] - 165:17,      203:13, 204:16,        benefits [10] -
          additional [4] -         allowed [1] - 203:13      223:12                  205:24, 208:24,         201:18, 201:21,
           181:11, 207:8,          allows [1] - 223:2       argument [1] -           210:5, 210:12,          201:22, 207:14,
           208:3, 209:4            almost [2] - 177:19,      223:14                  212:4, 214:18,          209:4, 209:6,
          address [2] -             189:19                  arguments [1] -          215:8, 215:14,          209:13, 210:16,
           222:15, 222:17          alternate [8] - 175:1,    164:22                  216:4, 216:14,          213:2, 213:4
          addressed [1] -           185:4, 194:18,                                   217:25                 BERNARD [1] -
                                                            arithmetic [1] -
           164:2                    198:10, 221:9,                                  aware [3] - 187:15,      161:3
                                                             174:10
          adjourned [1] -           221:12, 221:14                                   188:13, 192:10         Bernard [1] - 163:12
                                                            arm [4] - 166:23,
           226:9                   alternative [1] -         175:20, 176:9,                                 best [1] - 195:14
          adjusted [6] -            185:7                    219:5                            B             between [3] -
           179:12, 206:11,         alternatively [1] -      arrange [1] - 225:22                             198:13, 220:2,
                                                                                    bachelor [1] - 170:9
           212:8, 212:10,           204:17                  arrived [1] - 215:19                             225:20
                                                                                    background [5] -
           212:16, 220:20          Alzheimer's [1] -        arts [1] - 170:9                                bfriedman@
                                                                                     169:25, 170:8,
          adjustment [12] -         213:25                  aside [1] - 224:15                               friedmanjames.
                                                                                     172:18, 172:19,
           173:21, 203:25,         America [1] - 163:15     Assessment [1] -                                 com [1] - 161:5
                                                                                     193:24
           204:2, 204:4,           AMERICA [1] -             180:15                                         Bible [1] - 177:19
                                                                                    balancing [1] -
           204:11, 204:13,          160:6                   assist [2] - 169:21,                            Bills [4] - 175:25,
                                                                                     179:21
           204:19, 205:5,          American [8] -            169:23                                          176:6, 176:16,
                                                                                    bargaining [2] -
           205:7, 205:12,           173:8, 200:5,           assistance [1] -                                 176:20
                                                                                     203:8, 203:9
           205:16, 215:23           201:16, 201:19,          184:22                                         Bills' [2] - 176:2,
                                                                                    base [3] - 186:24,
          adjustments [10] -        203:11, 214:17,         assistant [1] -                                  176:11
                                                                                     202:5
           202:25, 203:25,          214:20, 215:6            175:10                                         bimanual [4] -
                                                                                    based [33] - 175:5,
           206:5, 206:22,          amount [3] - 204:12,     assisted [1] - 193:9                             179:22, 186:3,
                                                                                     175:6, 179:13,
           207:24, 207:25,          206:1, 217:8            Association [1] -                                186:5, 186:7
                                                                                     184:25, 185:2,
           209:1, 210:14,          analysis [11] -           214:1                                          birthday [4] -
                                                                                     186:11, 186:20,
           212:7, 212:15            180:9, 181:21,          assume [3] - 183:2,                              199:10, 209:23,
                                                                                     189:20, 190:17,
          administered [2] -        192:6, 202:24,           219:4, 223:22                                   210:2, 212:18
                                                                                     194:13, 199:21,
           174:6, 174:12            206:8, 207:6,           assumed [3] -                                   bit [1] - 218:8
                                                                                     200:11, 200:20,




                                     United States District Court
                                        District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 70 of 81 PageID: 674
                                                                                                                         229

          Blind [1] - 170:4        197:16, 197:20,        case [10] - 167:24,     clerk [5] - 182:10,    comprehension [2]
          Board [1] - 211:20       198:3, 198:6,           198:13, 209:18,         182:11, 183:11         - 174:18, 175:4
          board [1] - 170:24       221:16, 222:10,         211:10, 213:9,         clients [2] - 193:5,   computation [1] -
          bonds [3] - 211:5,       222:19, 222:22,         214:7, 216:1,           193:9                  174:21
           218:20, 218:22          223:24, 224:1,          218:1, 218:13,         climb [1] - 195:25     concerned [1] -
          book [3] - 195:15,       224:13, 225:25,         225:18                 climbing [1] -          167:23
           195:18, 224:5           226:5                  cases [2] - 171:18,      179:21                conclusion [4] -
          boy [1] - 169:6         Buchsbaum [4] -          171:20                 close [2] - 184:24,     180:24, 183:4,
          branch [1] - 224:20      163:9, 163:10,         cashier [1] - 182:11     225:20                 208:22, 212:8
          breached [1] - 223:8     163:13, 166:18         categorizes [1] -       Coast [2] - 167:15,    conclusions [2] -
          break [3] - 190:11,     Building [1] - 161:4     177:14                  173:9                  179:15, 198:9
           196:9, 198:15          BY [9] - 161:3,         CCR [1] - 226:18        code [2] - 178:7,      condition [1] -
          BRIAN [2] - 160:13,      161:8, 169:11,         celebrate [2] -          178:8                  223:10
           163:2                   171:12, 185:22,         225:10, 225:11         cognitive [2] -        conditions [2] -
          brief [3] - 167:19,      194:9, 195:2,          Center [1] - 170:4       173:23, 174:1          179:24, 210:10
           223:15, 223:18          197:16, 221:21         center [1] - 192:10     collective [2] -       conduct [1] - 171:23
          briefly [4] - 169:25,                           Centers [1] - 199:18     203:8, 203:9          conducts [1] -
           170:8, 170:22,                   C             certain [4] - 172:4,    College [2] - 170:9,    194:11
           172:9                                           186:16, 190:18,         170:14                connection [2] -
                                  calculate [8] -
          brokerage [1] -                                  201:18                 color [1] - 166:1       197:12, 200:5
                                   207:4, 210:18,
           183:11                                         certainly [3] -         colors [1] - 165:11    consider [5] -
                                   210:19, 213:15,
          BROWN [32] -                                     220:20, 225:12,        Columbia [1] -          165:18, 202:7,
                                   214:4, 216:12,
           161:8, 163:16,                                  225:20                  170:17                 212:2, 214:13,
                                   217:2, 221:7
           164:6, 165:7,                                  certainty [1] - 185:3   Column [3] -            219:8
                                  calculated [19] -
           165:10, 165:23,                                CERTIFICATE [1] -        206:17, 206:21,       considered [8] -
                                   198:12, 199:9,
           165:25, 166:3,                                  226:11                  209:25                 198:21, 201:23,
                                   203:19, 203:20,
           166:14, 166:18,                                Certification [1] -     column [5] - 219:18,    205:1, 210:7,
                                   203:21, 203:24,
           166:24, 167:2,                                  170:25                  220:8, 220:14,         214:16, 215:12,
                                   207:1, 207:19,
           167:4, 167:7,                                  certifications [2] -     220:18, 220:23         218:3, 218:5
                                   210:24, 212:10,
           167:10, 167:13,                                 170:20, 173:9          combine [1] - 206:9    considering [3] -
                                   212:16, 212:24,
           167:16, 167:19,                                certified [4] -         combined [1] -          204:24, 205:21,
                                   213:3, 217:13,
           168:2, 168:9,                                   170:24, 171:1,          199:8                  206:10
                                   218:14, 219:1,
           171:7, 222:14,          219:19, 220:7,          171:2, 171:3           coming [1] - 164:16    consistent [4] -
           222:25, 223:2,          220:13                 certify [1] - 226:15    Command [1] -           189:3, 189:16,
           223:19, 223:21,        calculating [6] -       chances [1] - 185:5      173:11                 199:10, 199:12
           224:17, 224:19,                                changing [1] -          commander [1] -        constant [1] - 180:2
                                   206:12, 206:17,
           224:21, 224:23,                                 173:21                  224:23                consumer [1] -
                                   209:24, 213:19,
           225:5, 226:7                                   charge [2] - 213:22,    Commencing [1] -        205:14
                                   218:17, 218:24
          Brown [1] - 163:16                               213:23                  160:11                contained [2] -
                                  calculation [8] -
          BUCHSBAUM [53] -         205:17, 207:17,        chart [1] - 197:17      comment [1] -           178:11, 178:18
           161:2, 161:3,           212:12, 212:14,        chase [1] - 198:8        167:19                context [3] - 167:22,
           163:5, 163:9,           212:19, 217:10,        check [1] - 193:24      comments [1] -          189:8, 195:21
           164:3, 164:9,           221:4, 221:11          chief [9] - 188:1,       168:9                 contextual [3] -
           164:20, 164:25,        calculations [10] -      188:3, 188:9,          Commission [1] -        189:8, 195:9,
           165:4, 166:6,                                   188:11, 188:15,         170:25                 195:12
                                   206:5, 207:15,
           166:9, 166:11,                                  189:4, 189:5,          compare [1] -          continue [5] - 199:4,
                                   208:13, 208:17,
           166:13, 166:17,                                 195:3, 197:7            180:20                 206:16, 210:1,
                                   209:19, 209:22,
           166:20, 166:22,                                choice [1] - 184:2      compensation [12] -     218:2, 218:6
                                   213:5, 217:19,
           166:25, 167:3,                                 chores [4] - 214:15,     201:8, 202:20,        continued [23] -
                                   217:20, 222:1
           167:5, 167:8,                                   215:2, 215:25,          204:4, 204:10,         202:8, 202:10,
                                  capabilities [1] -
           167:11, 167:14,                                 216:24                  205:6, 206:4,          202:14, 202:19,
                                   180:21
           167:17, 168:6,                                 CIVIL [1] - 160:3        206:14, 208:14,        203:5, 203:6,
                                  capable [1] - 220:4
           168:23, 168:25,                                Civil [1] - 177:18       208:24, 210:25,        203:16, 203:17,
                                  capacity [5] - 177:8,
           169:11, 171:4,                                 claiming [1] - 165:1     212:20, 212:24         204:21, 204:22,
                                   181:3, 186:15,
           171:12, 185:18,                                                        completed [1] -         207:5, 207:7,
                                   187:7, 193:16          classified [2] -
           194:9, 194:24,                                                          173:5                  207:21, 208:2,
                                  care [2] - 169:16,       191:24, 195:5
           195:7, 196:6,                                                          completely [2] -        209:3, 209:17,
                                   171:3                  clerical [1] - 182:11
           196:8, 196:11,                                                          204:6, 219:22          209:19, 210:4,
                                  career [3] - 175:9,     CLERK [4] - 166:16,
           196:13, 196:24,                                                        composite [1] -         212:22, 217:14,
                                   177:11, 183:16          169:5, 196:17,
           197:2, 197:11,                                                          174:23                 217:20, 217:22,
                                  careers [1] - 173:21     196:19




                                    United States District Court
                                       District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 71 of 81 PageID: 675
                                                                                                                           230

           219:2                  224:16                  221:18                  195:11                  212:4, 214:7,
          contraindicated [2]    County [1] - 192:22     CROSS [3] - 162:3,      defined [3] - 169:22,    215:13, 219:14,
           - 175:5, 183:17       couple [1] - 221:19      185:21, 221:20          184:18, 201:25          219:15, 221:13
          contribution [1] -     course [8] - 205:3,     cross-examination       definition [6] -        determined [15] -
           202:1                  206:24, 210:10,         [1] - 185:19            173:19, 177:22,         186:14, 186:15,
          contributions [4] -     211:17, 214:11,        CROSS-                   178:1, 178:4,           199:21, 202:9,
           202:2, 205:25,         215:21, 216:6,          EXAMINATION [2]         178:10, 180:4           202:13, 202:14,
           206:2, 206:23          216:25                  - 185:21, 221:20       degree [4] - 170:3,      202:18, 204:13,
          control [1] - 164:19   COURT [70] - 160:1,     cumulative [1] -         170:9, 170:16,          207:6, 208:24,
          Control [1] - 199:19    163:4, 163:7,           165:12                  185:2                   210:12, 216:14,
          controverted [1] -      163:18, 163:24,        current [4] - 172:20,   deliberately [1] -       216:19, 217:6,
           165:25                 164:16, 164:22,         210:10, 211:6,          189:25                  217:22
          coordination [1] -      165:1, 165:6,           211:23                 delineate [1] -         determining [1] -
           186:7                  165:9, 165:15,         cut [1] - 198:8          190:12                  206:18
          correct [44] -          166:2, 166:4,                                  demand [1] - 191:24     develop [1] - 172:18
           171:14, 172:7,         166:7, 166:10,                  D              demands [3] -           dexterity [4] -
           172:8, 176:21,         166:12, 166:15,                                 180:17, 180:22,         179:22, 186:3,
                                  166:21, 167:25,        damages [1] - 208:5                              186:5, 186:7
           182:15, 182:16,                                                        181:19
                                  168:5, 168:11,         danger [1] - 179:25     demonstrated [1] -      Diagnosis [1] -
           186:3, 186:10,
           186:21, 187:1,         168:22, 168:24,        data [17] - 167:3,       183:15                  180:15
           187:2, 187:19,         169:3, 169:8,           198:22, 199:11,        Denebola [3] -          diagrams [1] -
           187:21, 189:2,         171:6, 171:9,           199:21, 204:14,         164:14, 223:6,          195:16
           189:24, 190:3,         185:19, 194:7,          205:14, 205:22,         223:9                  dictionary [2] -
           190:4, 190:7,          194:25, 195:8,          214:14, 214:16,                                 177:13, 178:20
                                                                                 department [2] -
           190:10, 190:19,        195:11, 195:22,         214:18, 214:23,                                Dictionary [6] -
                                                                                  184:9, 188:4
           192:2, 192:18,         196:2, 196:5,           215:3, 215:13,                                  177:15, 178:2,
                                                                                 Department [5] -
           201:13, 207:10,        196:7, 196:10,          215:19, 216:20,                                 178:8, 178:17,
                                                                                  177:6, 179:6,
           207:12, 207:16,        196:12, 196:21,         218:4                                           178:24, 190:6
                                                                                  180:16, 205:22,
           207:17, 208:6,         196:23, 196:25,        Date [1] - 226:19                               died [1] - 199:7
                                                                                  216:20
           208:8, 208:10,         197:15, 197:24,        date [7] - 197:18,                              differ [1] - 176:2
                                                                                 DEPARTMENT [1] -
           208:11, 208:14,        198:1, 198:5,           205:1, 208:7,                                  different [1] - 177:8
                                                                                  161:7
           208:15, 209:10,        221:18, 222:9,          209:7, 209:19,
                                                                                 DEPUTY [4] -            difficult [5] - 182:20,
           210:22, 217:20,        222:11, 222:13,         210:1, 217:23
                                                                                  166:16, 169:5,          185:5, 185:7,
           221:3, 221:5,          222:20, 222:23,        David [2] - 168:25,
                                                                                  196:17, 196:19          185:17, 187:9
           221:9, 221:10,         223:1, 223:17,          169:6
                                                                                 derive [1] - 214:20     difficulty [1] -
           221:15, 221:22,        223:20, 223:22,        DAVID [2] - 162:5,
                                                                                 described [10] -         213:13
           222:5, 226:15          223:25, 224:2,          169:1
                                                                                  201:24, 205:18,        diploma [4] - 173:6,
          corrective [2] -        224:4, 224:9,          days [6] - 199:24,
                                                                                  206:10, 206:22,         198:25, 199:12,
           164:7, 164:9           224:12, 224:15,         200:7, 200:10,                                  204:15
                                                                                  209:18, 210:15,
          cost [1] - 212:6        224:18, 224:20,         200:12, 215:8,
                                                                                  212:3, 212:22,         DIRECT [3] - 162:3,
          costs [1] - 218:5       224:22, 224:25,         224:9
                                                                                  214:14, 216:7           169:10, 197:1
          counsel [8] - 163:4,    225:6, 226:1,          DC [1] - 161:9
                                                                                 description [6] -       directing [1] -
           164:1, 165:22,         226:3, 226:8,          Deaf [1] - 170:4         178:2, 190:2,           172:16
           169:9, 196:10,         226:11                 Deaf-Blind [1] -         190:8, 191:23,         director [1] - 197:6
           196:23, 197:21,       court [2] - 163:1,       170:4                   201:24, 205:20         disabilities [1] -
           222:18                 171:13                 deafness [1] -          descriptions [1] -       169:22
          counseling [3] -       Court [9] - 160:21,      170:18                  178:18                 disability [1] - 171:2
           170:13, 170:18,        165:18, 170:22,        defendant [1] -         determination [1] -     discipline [1] -
           170:19                 174:11, 222:15,         171:20                  184:16                  214:1
          counseling-related      222:18, 223:2,         Defendant [2] -         determinations [1] -    discount [6] -
           [1] - 170:19           223:13, 226:19          160:7, 161:11           186:17                  210:23, 210:25,
          counselor [7] -        Courthouse [1] -        defendant's [4] -       determine [22] -         211:25, 218:9,
           169:15, 169:19,        160:10                  164:13, 172:12,         177:11, 198:15,         218:12, 218:23
           169:21, 170:2,        CRCR [1] - 226:18        173:24, 175:24          198:17, 199:14,        discounting [3] -
           170:7, 170:24,        criteria [1] - 184:17   defendants [1] -         199:24, 200:11,         210:21, 212:15,
           171:1                 Crosby [2] - 161:15,     171:16                  200:16, 201:6,          212:23
          Counselor [1] -         163:20                 defense [3] -            203:7, 203:13,         discussed [1] -
           170:25                CROSBY [1] -             165:22, 197:21,         204:16, 204:23,         188:25
          counties [1] - 182:2    163:20                  226:1                   205:24, 208:1,         discussion [1] -
          country [2] - 179:3,   cross [2] - 185:19,     define [2] - 193:24,     209:2, 210:5,           211:20




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 72 of 81 PageID: 676
                                                                                                                         231

          Disease [1] - 199:19    duly [2] - 169:2,       196:1                 engineers [3] -           198:2, 223:8
          dispatcher [2] -         196:16                effective [1] -         190:15, 191:11,         exactly [1] - 178:13
           182:10                 during [5] - 172:23,    204:23                 191:15                  exam [1] - 188:6
          dispute [2] - 164:18,    177:11, 189:24,       effort [1] - 194:12    enjoy [2] - 225:11,      EXAMINATION [6] -
           166:3                   204:10, 215:11        eighth [1] - 174:23     226:4                    169:10, 185:21,
          disputed [1] - 165:8    duties [5] - 190:5,    EISDORFER [1] -        entails [1] - 188:17      194:8, 195:1,
          DISTRICT [3] -           190:9, 190:11,         163:22                enter [1] - 223:3         197:1, 221:20
           160:1, 160:1,           190:13, 190:14        Eisdorfer [2] -        entered [1] - 223:11     examination [10] -
           160:14                 duty [3] - 167:11,      161:14, 163:22        entire [1] - 175:9        185:19, 188:9,
          District [1] - 163:2     190:2, 223:8          either [5] - 165:22,   entirely [2] - 164:21,    188:11, 188:14,
          Division [2] - 184:3,   DVR [1] - 184:12        183:22, 192:9,         222:4                    188:17, 188:18,
           184:12                                         194:15, 213:11        entirety [1] - 215:25     188:20, 188:22,
          dockets [1] - 180:8               E            employability [3] -    entitled [6] - 201:18,    188:23, 189:24
          doctor [2] - 169:3,                             175:1, 176:23          201:21, 220:6,          examine [2] -
                                  earn [2] - 202:8,
           184:25                                        Employability [1] -     220:12, 220:17,          200:21, 200:25
                                   202:10
          doctoral [1] - 170:16                           180:15                 226:16                  examining [3] -
                                  earned [5] - 170:10,
          document [1] -                                 employed [3] -         entry [3] - 182:24,       203:7, 205:20,
                                   170:12, 170:16,                                                        211:3
           203:10                                         170:1, 171:21,         183:6
                                   207:4, 207:20
          documents [7] -                                 185:14                environments [1] -       example [8] - 181:9,
                                  earnings [43] -                                                         181:14, 195:14,
           172:4, 172:6,                                 employer [2] -          179:24
                                   183:4, 183:8,                                                          205:10, 216:17,
           172:9, 184:25,                                 172:15, 205:25        equate [1] - 183:7
                                   199:9, 200:17,                                                         216:19, 217:4,
           200:20, 201:20,                               employment [23] -      equivalent [1] -
                                   200:21, 201:2,                                                         218:19
           215:6                                          169:23, 169:25,        203:8
                                   201:10, 202:4,
          dominant [1] -                                  172:19, 173:2,        Ernest [2] - 161:14,     examples [1] -
                                   202:6, 202:8,
           175:20                                         175:7, 175:9,          163:10                   182:7
                                   203:1, 203:2,
          done [5] - 165:2,                               175:13, 177:11,       ERNEST [1] - 160:3       exception [1] -
                                   203:5, 203:16,
           170:17, 175:14,                                177:22, 182:18,       especially [2] -          165:2
                                   203:24, 204:1,
           177:11, 183:22                                 182:24, 184:19,        175:3, 183:23           excluded [1] - 164:8
                                   204:3, 204:22,
          DOT [5] - 178:7,                                185:4, 185:8,         ESQUIRE [4] -            excuse [1] - 166:18
                                   205:5, 205:9,
           178:20, 179:5,                                 185:16, 187:10,        161:3, 161:3,           excused [2] - 196:4,
                                   205:13, 205:17,
           190:8, 191:14                                  194:19, 198:10,        161:8, 161:8             222:12
                                   206:1, 206:2,
          double [1] - 170:10                             208:10, 221:9,        essential [3] -          exerting [1] - 194:12
                                   206:11, 206:13,
          down [3] - 196:2,                               221:12, 221:14,        169:20, 176:24,         exhibit [6] - 164:7,
                                   206:18, 206:25,
           198:15, 222:11                                 222:2                  193:25                   165:12, 166:4,
                                   207:8, 208:17,
          downward [10] -                                employments [1] -      essentially [5] -         168:3, 201:12,
                                   209:6, 209:25,
           203:25, 204:11,                                170:7                  190:8, 190:14,           222:16
                                   210:4, 210:6,
           204:19, 205:5,                                employs [1] -           201:25, 207:17,         Exhibit [22] -
                                   210:12, 210:24,
           205:7, 205:12,                                 180:16                 208:23                   168:12, 168:13,
                                   212:5, 212:9,
           206:21, 207:25,                               Emporia [2] -          established [2] -         168:14, 168:15,
                                   212:11, 213:1,
           209:1, 210:14                                  170:10, 170:13         223:7, 223:9             168:16, 168:17,
                                   213:4, 218:11
          DR [2] - 162:5, 169:1                          endeavor [1] -         estimate [1] -            168:18, 168:19,
                                  Echo [1] - 225:3
          Dr [31] - 167:18,                               189:20                 205:19                   168:20, 168:21,
                                  economic [4] -
           168:25, 169:12,                               engaged [1] -          Euclid [1] - 173:11       197:22, 198:2,
                                   197:8, 197:12,
           171:4, 171:9,                                  177:23                evaluate [1] -            198:11, 201:13,
                                   198:13, 210:10
           173:25, 174:5,                                engaging [1] -          169:21                   206:6, 208:5,
                                  economics [1] -
           174:13, 175:19,                                189:22                evaluation [3] -          208:18, 208:21,
                                   214:2
           175:25, 176:2,                                engineer [18] -         173:14, 176:17,          209:15, 217:17,
                                  Economics [1] -
           176:3, 176:6,                                  175:9, 175:10,         197:9                    219:12, 222:16
                                   197:7
           176:11, 176:12,                                187:20, 187:22,       evaluator [1] -          Exhibits [1] - 165:12
                                  economist [2] -
           176:14, 176:16,                                187:24, 188:1,         169:15                  exhibits [2] - 164:4,
                                   197:6, 197:7
           176:20, 177:1,                                 188:3, 188:7,         evidence [20] -           164:12
                                  economists [2] -
           183:9, 185:23,                                 188:9, 188:12,         164:4, 164:12,          exist [1] - 180:18
                                   213:18, 214:6
           186:14, 186:21,                                188:15, 189:5,         164:15, 164:17,         existed [1] - 223:10
                                  economy [1] -
           189:1, 193:2,                                  190:11, 190:12,        166:8, 166:13,          expect [2] - 173:22,
                                   177:20
           194:10, 194:15,                                190:25, 191:9,         168:12, 168:13,          183:5
                                  education [5] -
           195:3, 199:2,                                  195:3                  168:14, 168:15,         expectancy [7] -
                                   173:1, 183:16,
           221:7, 222:5                                  engineer's [1] -        168:16, 168:17,          198:17, 199:14,
                                   185:11, 185:12,
          dr [1] - 171:13                                 189:4                  168:18, 168:19,          199:20, 199:22,
                                   194:22
          Drive [1] - 161:4                              engineering [2] -       168:20, 168:21,          204:5, 217:21,
                                  educational [3] -
          due [1] - 184:23                                188:4, 191:20          197:24, 198:1,           217:24
                                   170:8, 172:19,




                                    United States District Court
                                       District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 73 of 81 PageID: 677
                                                                                                                          232

          expected [1] -           164:21, 165:3,          192:11, 192:18,         204:6                   194:4, 198:25,
           184:21                  165:8, 166:1            192:23, 192:24         Goodman [1] -            199:11, 204:15,
          expenditure [1] -       February [1] -          frequently [4] -         225:19                  211:5
           205:15                  217:24                  171:13, 182:1,         Government [8] -        higher [6] - 194:22,
          expenses [4] -          Federal [3] - 160:10,    192:8, 193:14           184:10, 198:23,         211:18, 218:9,
           205:8, 205:9,           184:9, 211:21          FRIEDMAN [3] -           199:18, 204:14,         218:10, 218:21,
           207:13, 209:12         FEDERAL [1] -            161:2, 161:3,           205:14, 213:19,         218:23
          experience [15] -        226:11                  163:12                  213:25, 215:19         highest [1] - 188:3
           173:2, 182:14,         federal [2] - 204:24,   Friedman [3] -          Governors [1] -         HINSON [1] - 160:3
           182:22, 183:23,         205:2                   163:10, 163:12          211:20                 Hinson [93] -
           184:1, 185:13,         felt [1] - 211:24       friend [1] - 195:15     grade [8] - 173:5,       161:14, 163:11,
           187:16, 190:19,        few [5] - 171:18,       friends [1] - 225:10     174:16, 174:17,         171:24, 172:3,
           190:24, 190:25,         181:21, 183:25,        fringe [1] - 201:21      174:19, 174:20,         172:23, 173:5,
           191:4, 191:8,           196:5, 196:6           fuel [4] - 182:9,        174:22, 174:24,         174:6, 174:14,
           191:17, 198:24,        field [3] - 170:19,      193:12, 193:16,         211:5                   176:6, 176:16,
           204:14                  171:10, 178:25          194:4                  great [1] - 226:3        176:17, 177:10,
          expert [11] - 164:13,   figures [12] - 203:1,   full [7] - 204:7,       greater [2] - 175:22,    177:21, 177:23,
           167:20, 168:1,          203:2, 203:24,          214:19, 214:24,         180:6                   182:14, 182:18,
           171:5, 172:13,          210:20, 218:7,          217:5, 223:13,         green [1] - 165:10       183:2, 183:10,
           173:24, 189:1,          219:18, 219:19,         223:14, 223:18         gross [6] - 183:8,       183:12, 184:14,
           197:12, 214:10,         219:21, 220:8,         fully [2] - 223:4,       201:2, 203:1,           185:1, 185:3,
           219:25                  220:13, 220:18,         223:5                   203:24, 206:18,         187:2, 187:13,
          explain [5] - 172:22,    220:23                 functional [5] -         209:24                  189:8, 189:11,
           174:11, 175:18,        file [1] - 172:11        179:12, 179:13,        group [1] - 190:15       190:17, 190:23,
           186:5, 213:7           first [9] - 187:24,      181:3, 186:15,         Group [1] - 197:7        191:7, 192:1,
          extensively [1] -        190:11, 202:6,          193:16                 growth [1] - 210:10      192:21, 193:16,
           164:11                  203:4, 204:2,          functions [2] -         Guard [2] - 167:15,      194:17, 195:23,
                                   204:11, 214:6,          176:24, 194:1           173:9                   197:9, 198:9,
                    F              217:5, 221:12          fundamental [1] -       guard [1] - 182:10       198:18, 199:1,
                                  five [4] - 211:11,       184:17                 guideline [1] -          199:3, 199:5,
          fact [18] - 182:21,                                                                              199:24, 200:7,
                                   211:13, 218:16,        funding [1] - 184:10     173:18
           191:8, 200:25,                                                                                  200:12, 200:25,
                                   218:22                 future [23] - 176:23,
           202:12, 202:16,                                                                                 201:2, 201:10,
                                  five-year [3] -          209:14, 209:18,                  H
           203:5, 210:3,                                                                                   201:18, 201:21,
                                   211:11, 211:13,         210:6, 210:9,
           210:8, 211:15,                                                         half [1] - 224:11        202:3, 202:7,
                                   218:22                  210:18, 210:20,
           211:19, 214:11,                                                        hand [7] - 176:25,       202:10, 202:13,
                                  fixed [1] - 211:3        211:22, 212:9,
           214:22, 214:25,                                                         178:5, 219:18,          202:18, 203:5,
                                  Floor [1] - 161:9        212:11, 212:13,
           215:5, 216:25,                                                          220:10, 220:14,         203:15, 204:6,
                                  flu [1] - 204:8          212:17, 212:20,
           218:2, 219:14,                                                          220:18, 220:23          204:21, 205:8,
                                  follows [2] - 169:2,     212:25, 213:2,
           219:25                                                                 handicap [1] -           205:24, 206:12,
                                   196:16                  213:4, 217:19,
          factor [1] - 177:7                                                       169:22                  206:24, 207:4,
                                  food [1] - 205:11        217:21, 218:15,
          factors [4] - 180:2,                                                    hands [3] - 186:6,       207:7, 207:20,
                                  FOR [2] - 160:1,         218:16, 218:24,
           182:21, 185:6,                                                          186:10, 186:11          208:1, 208:25,
                                   162:4                   219:20, 222:2
           185:9                                                                  Happy [1] - 225:14       209:3, 209:21,
                                  foregoing [1] -
          failure [1] - 188:20                                                    happy [1] - 225:22       209:25, 214:7,
          fair [1] - 221:14
                                   226:15                          G                                       214:11, 214:14,
                                  formal [2] - 183:16,                            hazardous [1] -
          fall [1] - 211:18                               gainful [1] - 222:2      179:24                  214:25, 215:7,
                                   185:11
          familiarity [1] -                               gainfully [1] -         health [1] - 201:22      215:14, 215:18,
                                  forth [1] - 201:12
           192:13                                          185:14                 hear [4] - 167:17,       215:21, 216:1,
                                  forward [7] - 202:11,
          familiarizing [1] -                             gap [1] - 165:17         188:10, 191:3,          216:4, 216:9,
                                   210:4, 210:6,
           167:24                                         gas [2] - 193:19,        223:13                  217:3, 217:6,
                                   212:6, 218:3,
          family [2] - 213:22,                             193:23                 heard [3] - 223:4,       217:14, 219:2,
                                   218:6, 219:3
           225:10                                         GED [2] - 189:11,        223:5, 223:22           219:4, 219:22,
                                  four [1] - 218:16
          far [6] - 175:7,                                 189:16                 held [2] - 163:1,        220:4, 220:10,
                                  fourth [1] - 174:7
           176:2, 220:8,                                  general [1] - 214:2      180:1                   220:16, 221:8,
                                  framework [2] -
           220:14, 220:18,                                generally [2] -         Helen [1] - 170:3        221:24, 222:1,
                                   219:13, 220:20
           220:23                                          193:19, 213:17         help [1] - 219:6         224:16
                                  Frank [1] - 160:9
          feasibility [2] -                               generic [3] - 178:2,    high [10] - 173:5,      hinson's [1] - 212:5
           164:20, 165:19         free [2] - 213:22,
                                                           190:8, 191:23           180:25, 181:2,         Hinson's [31] -
          feasible [4] -           225:22
                                                          given [2] - 183:16,      181:5, 181:20,          166:22, 172:19,
                                  Freehold [4] -




                                    United States District Court
                                       District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 74 of 81 PageID: 678
                                                                                                                            233

           173:13, 174:25,          160:13                impacted [2] -            212:7                    223:15
           175:7, 176:20,          Honorable [1] -         180:2, 219:16           information [17] -       issued [1] - 201:4
           178:1, 179:16,           163:1                 impairment [4] -          171:19, 172:18,         issues [1] - 164:2
           180:24, 181:25,         hopefully [2] -         169:23, 179:23,          172:25, 186:18,
           186:2, 186:15,           166:9, 225:9           184:18, 186:12           190:5, 192:16,                    J
           190:2, 197:12,          Hospital [1] - 170:5   impeach [1] - 168:4       198:21, 199:8,
           197:17, 199:10,                                                          200:7, 203:7,           JAMES [1] - 161:2
                                   hour [5] - 183:1,      implicit [2] - 181:16,
           199:22, 200:14,                                                          203:13, 205:1,          James [2] - 163:10,
                                    183:7, 216:21,         188:18
           200:21, 201:15,                                                          206:10, 210:7,           163:12
                                    217:7                 important [1] -
           204:25, 206:18,                                                          215:7, 219:24,          January [4] - 224:3,
                                   hourly [4] - 216:18,    177:17
           208:9, 209:23,                                                           220:1                    224:6, 224:7,
                                    216:25, 218:1,        incapable [1] -
           210:12, 212:17,                                                         initial [1] - 169:6       225:15
                                    218:2                  219:22
           213:10, 213:16,                                                         injured [11] -           JERSEY [1] - 160:1
                                   hours [13] - 183:7,    incident [1] - 177:23
           217:21, 219:16,                                                          166:23, 201:11,         Jersey [11] - 161:4,
                                    214:18, 215:15,       inclined [1] - 223:13
           221:11                   215:17, 215:19,                                 206:14, 206:15,          170:23, 182:3,
                                                          include [3] - 178:4,
          hired [4] - 182:1,        215:25, 216:4,                                  207:21, 215:14,          184:3, 184:12,
                                                           182:6, 209:12
           183:22, 192:9,           216:5, 216:6,                                   217:5, 219:7,            192:11, 192:18,
                                                          included [1] -
           193:14                   216:9, 217:6,                                   220:6, 220:11,           192:22, 192:24,
                                                           201:22
          hiring [3] - 193:19,      217:7, 217:25                                   220:17                   205:4, 216:22
                                                          including [4] -
           193:21, 193:23          house [4] - 216:16,                             injuries [3] - 213:16,   Joanne [2] - 160:21,
                                                           177:20, 202:9,
          historical [1] - 218:3    217:4, 219:6,                                   214:8, 219:16            226:18
                                                           207:13, 209:1
          historically [2] -        219:23                                         injury [13] - 166:25,    job [26] - 173:8,
                                                          income [5] - 201:9,
           210:8, 211:16           household [33] -                                 172:14, 173:3,           175:2, 176:24,
                                                           204:3, 204:20,
          history [8] - 170:11,     213:6, 213:10,                                  176:16, 179:7,           177:1, 177:22,
                                                           204:22, 211:3
           172:19, 175:7,           213:17, 214:8,                                  179:16, 180:3,           178:1, 178:18,
                                                          increase [10] -
           175:11, 175:13,          214:9, 214:15,                                  180:21, 181:25,          181:7, 182:14,
                                                           203:6, 203:17,
           178:18, 181:3,           214:19, 215:2,                                  182:12, 187:6,           182:24, 184:22,
                                                           203:18, 203:19,
           200:21                   215:11, 215:15,                                 193:15, 213:11           190:2, 190:5,
                                                           203:20, 203:21,
          hold [3] - 170:9,         215:18, 215:24,                                insurance [2] -           190:9, 190:11,
                                                           210:4, 216:1,
           170:20, 224:4            216:5, 216:10,                                  183:10, 201:22           190:20, 191:10,
                                                           218:3, 218:6
          holiday [1] - 225:11      216:15, 216:17,                                intended [1] - 199:3      193:17, 194:1,
                                                          increased [7] -
          holidays [2] - 225:9,     216:24, 217:3,                                 intention [1] - 199:7     205:7, 205:9,
                                                           203:14, 210:6,
           225:11                   217:7, 217:13,                                                           207:13, 209:12,
                                                           210:8, 210:13,          intentions [1] -
                                    217:22, 218:15,                                                          226:3
          home [5] - 215:1,                                212:5, 217:1,            199:13
                                    218:17, 219:1,                                                          job-related [3] -
           215:10, 215:21,                                 218:4                   interest [9] - 211:1,
           215:23, 216:23           219:9, 219:15,                                                           205:9, 207:13,
                                                          INDEX [1] - 162:1         211:7, 211:12,
                                    219:17, 219:21,                                                          209:12
          Honor [44] - 163:13,                            indicated [9] -           211:17, 211:21,
                                    220:7, 220:12,                                                          job-specific [1] -
           163:17, 163:20,                                 173:7, 173:10,           211:25, 218:10,
           164:3, 164:7,            220:21, 220:24,                                 218:12                   173:8
                                                           176:6, 176:17,
           164:9, 164:20,           221:1                                          interesting [1] -        jobs [26] - 177:14,
                                                           185:16, 187:9,
           165:5, 165:7,           housekeepers [1] -                               167:25                   180:25, 181:5,
                                                           189:6, 189:13,
           165:11, 165:23,          216:18                                                                   181:18, 181:21,
                                                           195:22                  intersect [1] - 177:9
           166:9, 167:19,          housekeeping [1] -                                                        182:6, 183:3,
                                                          indicates [7] -          interview [5] -
           167:21, 168:2,           164:1                                                                    183:9, 183:13,
                                                           174:14, 178:5,           171:23, 172:24,
           169:4, 171:4,           human [1] - 189:19                                                        183:14, 183:25,
                                                           182:9, 187:5,            185:1, 187:13,
           171:8, 185:18,                                                                                    186:16, 187:7,
                                   HUNT [1] - 161:8        187:6, 191:10,           194:17
           185:20, 195:14,                                                                                   187:10, 190:18,
                                   husbands [1] -          191:23                  interviewed [1] -
           196:8, 196:22,                                                                                    191:14, 191:20,
                                    213:22                individual [7] -          172:23
           197:11, 197:14,                                                                                   192:1, 192:3,
                                                           179:13, 179:25,         interviews [1] -
           197:20, 197:23,                                                                                   192:7, 192:9,
                                             I             180:17, 184:11,          194:11
                                                                                                             193:5, 193:6,
           198:4, 221:17,                                  184:17, 184:20,         introduce [1] -
           222:10, 222:14,         identified [2] -                                                          193:7, 193:12,
                                                           193:25                   210:17
           222:22, 222:25,           193:13, 216:8                                                           194:21
                                                          individual's [3] -       involves [2] - 180:5,
           223:2, 223:12,          II [1] - 160:5                                                           JOSEPH [22] -
                                                           177:8, 180:21,           186:9
           223:19, 223:21,         illness [1] - 166:25                                                      161:8, 163:6,
                                                           189:18                  involving [2] -
           223:24, 224:13,         illustrative [2] -                                                        163:14, 165:24,
                                                          individuals [3] -         179:21, 184:22
           225:5, 225:25,            220:2, 220:15                                                           171:8, 185:20,
                                                           169:21, 213:22,         IRS [1] - 205:3
           226:5, 226:6,           impact [4] - 174:25,                                                      185:22, 194:6,
                                                           216:22                  Island [1] - 170:5
           226:7                     176:23, 213:16,                                                         195:2, 195:6,
                                                          inflation [4] - 212:2,   issue [4] - 222:16,
          HONORABLE [1] -            214:9                                                                   197:14, 197:23,
                                                           212:3, 212:4,            223:3, 223:4,            197:25, 221:19,




                                     United States District Court
                                        District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 75 of 81 PageID: 679
                                                                                                                          234

           221:21, 222:8,          180:16                  217:21, 217:23         lost [2] - 209:6,        184:11, 187:5,
           224:3, 224:7,         lack [2] - 185:11,      lift [3] - 176:6,         218:11                  192:4
           224:11, 224:14,         185:12                  191:21, 192:3          low [4] - 174:14,       matched [4] -
           226:2, 226:6          ladder [1] - 195:25     lifting [11] - 175:19,    174:24, 183:16,         181:19, 181:25,
          Joseph [2] - 163:14,   landscapers [1] -         175:22, 176:2,          189:7                   182:12, 193:15
           185:25                  216:18                  176:11, 176:12,        lower [3] - 182:4,      math [1] - 174:21
          Josh [1] - 185:25      largely [1] - 195:24      180:6, 186:20,          182:5, 189:23          matter [2] - 199:9,
          Joshua [1] - 163:14    last [7] - 169:6,         186:24, 191:21,                                 226:16
          JOSHUA [1] - 161:8       172:2, 198:11,          191:25, 219:5                   M              maximal [1] -
          joshua.h.joseph@         205:5, 208:9,         light [5] - 175:21,                               194:12
                                                                                  machinery [1] -
           usdoj.gov [1] -         209:7, 220:25           175:22, 179:20,                                maximum [1] -
                                                           180:7, 192:5            178:5
           161:10                lasted [1] - 176:17                                                       175:12
                                                         likely [1] - 173:21      MACKINNON [1] -
          JR [1] - 160:3         lastly [2] - 202:18,                                                     McCroskey [3] -
                                                                                   161:8
          Jr [1] - 161:14          220:15                limitations [3] -                                 178:17, 180:9,
                                                                                  magistrate [1] -
          judge [2] - 181:10,    latest [1] - 180:13       173:3, 175:16,                                  180:13
                                                           179:12                  225:19
           225:19                laundry [1] - 182:11                                                     MCCROSKEY [1] -
                                                         limited [8] - 175:5,     magnitude [1] -
          Judge [7] - 163:2,     Lautenberg [1] -                                                          180:10
                                                           175:19, 175:20,         204:13
           163:5, 167:24,          160:9                                                                  mean [4] - 164:18,
                                                           179:19, 185:12,        maintenance [2] -
           194:24, 195:7,        lawyer [3] - 181:10,                                                      166:19, 181:5,
                                                           190:18, 219:5,          205:7, 216:23
           196:6, 225:19           225:13                                                                  193:24
                                                           221:1                  major [2] - 170:10,
          JUDGE [1] - 160:14     learn [1] - 195:17                                                       means [2] - 186:5,
                                                         lines [1] - 199:6         170:11
          judgment [2] -         learned [6] - 189:8,                                                      209:18
                                                         list [3] - 166:11,       majority [1] - 194:18
           223:3, 223:10           195:19, 195:20,                                                        measure [2] - 164:8,
                                                           166:13, 182:6          males [3] - 199:20,
          July [1] - 208:10        199:3, 201:20,                                                          164:18
                                                         lives [1] - 192:22        204:15, 214:24
          Junior [1] - 163:11      213:9                                                                  measures [1] -
                                                         living [1] - 212:7       man [1] - 214:19
          JUSTICE [1] - 161:7    learner [4] - 189:8,                                                      174:9
                                                         LLP [1] - 161:2          managed [1] -           measuring [1] -
                                   195:9, 195:12,
                                                         local [1] - 180:22        195:24                  177:7
                    K              195:16
                                                                                  management [2] -
                                 learning [1] - 195:20   long-term [1] -                                  mechanic [2] -
          Kansas [1] - 170:14                              194:2                   171:2, 183:24           181:14, 183:24
                                 learns [1] - 195:13
          Keller [1] - 170:3                             long-time [1] - 194:2    manager [3] -           mechanics [3] -
                                 least [3] - 181:12,
          Kilmer [1] - 161:4                                                       183:20, 183:21,         195:15, 195:17,
                                   199:4, 225:6          look [10] - 172:10,
          kind [3] - 179:23,                                                       190:20                  195:19
                                 ledgers [1] - 180:8       178:15, 182:8,
           194:16, 225:2                                                          managing [1] -          medical [7] -
                                 left [5] - 219:18,        198:25, 200:22,
          knowledge [5] -                                  211:10, 211:16,         197:6                   172:13, 172:15,
                                   220:8, 220:14,
           181:16, 188:18,                                 214:17, 217:4,         manual [1] - 179:22      175:15, 175:24,
                                   220:18, 220:23
           188:23, 189:5,                                  218:19                 marine [1] - 191:20      179:13, 186:17,
                                 left-hand [3] -
           189:20                                        looked [7] - 195:16,     mariner [1] - 167:14     186:21
                                   219:18, 220:18,
          known [3] - 179:7,                               198:23, 199:19,        maritime [4] -          medically [2] -
                                   220:23
           180:9, 184:3                                    210:7, 211:4,           191:15, 191:17,         169:22, 184:18
                                 length [1] - 188:22
          Kristin [3] - 168:7,                             211:11, 216:13          191:19, 192:6          medically-defined
                                 less [1] - 173:21
           196:13, 196:18                                looking [6] - 204:13,    Maritime [7] - 173:8,    [2] - 169:22, 184:18
                                 level [12] - 174:15,
          KRISTIN [2] - 162:6,                             204:14, 211:6,          173:12, 200:5,         medium [2] -
                                   174:17, 174:19,
           196:15                                          218:15, 218:23          201:16, 201:19,         191:24, 192:4
                                   174:20, 174:22,
          Kucsma [7] - 168:7,                            looks [1] - 219:11        203:11, 215:7          meet [1] - 180:23
                                   182:24, 183:16,
           196:13, 196:18,                               loss [24] - 197:13,      MARKED [1] -            meeting [1] - 172:3
                                   188:6, 188:7,
           197:3, 197:11,                                  197:18, 199:9,          162:11                 members [1] -
                                   194:22, 205:2,
           198:8, 221:22                                   210:20, 210:24,        marked [1] - 198:3       213:22
                                   205:3
          KUCSMA [3] -                                     213:1, 213:6,          market [5] - 180:18,    memorandum [2] -
                                 levels [1] - 204:24
           162:6, 168:7,                                   218:14, 218:17,         180:22, 182:2,          165:5, 203:11
                                 liability [1] - 168:1
           196:15                                          219:9, 219:15,          192:9, 216:13          men [3] - 198:24,
                                 license [3] - 188:14,
                                                           219:21, 220:2,         marketplace [2] -        198:25, 199:11
                                   189:4, 189:5
                    L            licensed [1] -            220:6, 220:7,           216:15, 216:23         mention [1] - 194:15
                                                           220:12, 220:13,        married [2] - 214:19,   mentioned [6] -
          label [1] - 164:7        170:23
                                                           220:18, 220:21,         214:24                  182:19, 183:3,
          Labor [3] - 179:6,     licenses [2] -
                                                           220:22, 220:24,        MARTINOTTI [2] -         189:11, 189:15,
           205:22, 216:20          170:20, 173:10
                                                           221:8, 221:11           160:13, 163:2           205:21, 207:24
          labor [5] - 180:18,    life [9] - 169:16,
                                                         losses [5] - 198:13,     master [1] - 170:12     merchant [1] -
           180:22, 181:22,         171:3, 198:17,
                                                           207:1, 210:18,         master's [1] - 170:3     167:14
           182:2, 192:9            199:14, 199:20,
                                                           210:19, 218:24         match [4] - 180:17,     method [2] - 213:18,
          Labor's [2] - 177:6,     199:22, 204:4,




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 76 of 81 PageID: 680
                                                                                                                        235

           214:4                    163:12, 163:14,                             225:25, 226:2           177:20, 185:13
                                                                N
          methodology [2] -         163:16, 164:3,                             notice [2] - 165:22,    occupational [2] -
           177:7, 180:20            164:6, 164:9,      name [6] - 169:5,        172:14                  177:14, 178:20
          middle [1] - 169:6        164:20, 164:25,     169:7, 174:5,          November [3] -          Occupational [6] -
          might [4] - 181:11,       165:4, 165:7,       185:25, 196:17,         172:2, 172:24,          177:15, 178:3,
           181:15, 185:15           165:10, 165:23,     203:10                  207:3                   178:8, 178:17,
          Military [1] - 173:11     165:24, 165:25,    national [2] -          Number [11] -            178:24, 190:6
          military [2] - 192:10,    166:3, 166:6,       177:20, 199:17          168:12, 168:13,        occupations [12] -
           224:17                   166:9, 166:11,     National [3] - 170:4,    168:14, 168:15,         177:9, 177:20,
          mine [1] - 195:15         166:13, 166:14,     173:11, 213:25          168:16, 168:17,         180:18, 181:1,
          minute [1] - 178:16       166:17, 166:18,    nationally [1] -         168:18, 168:19,         181:8, 182:1,
          minutes [3] -             166:20, 166:22,     192:9                   168:20, 168:21,         182:12, 182:22,
           176:18, 196:5,           166:24, 166:25,    Nations [1] - 214:1      198:2                   182:25, 185:16,
           196:6                    167:2, 167:3,      nature [1] - 180:8      NUMBER [1] - 160:3       187:5, 193:14
          missed [11] -             167:4, 167:5,      Navy [1] - 224:21       number [13] - 166:4,    October [3] -
           164:23, 165:6,           167:7, 167:8,      NE [1] - 161:9           184:19, 184:20,         160:11, 209:20,
           165:7, 165:21,           167:10, 167:11,    nearing [1] - 173:22     199:24, 200:7,          226:18
           204:7, 204:9,            167:13, 167:14,    need [7] - 164:2,        200:9, 200:10,         OF [3] - 160:1,
           206:19, 207:13,          167:16, 167:17,     188:16, 196:5,          214:18, 215:17,         160:6, 161:7
           207:25, 209:11           167:19, 168:2,      210:19, 224:10,         216:3, 216:5,          offer [1] - 197:21
          misspoke [1] -            168:6, 168:9,       225:12, 225:16          216:9, 217:25          office [1] - 172:3
           166:19                   168:23, 168:25,    needed [6] - 181:12,    numbers [1] -           Office [1] - 160:10
          mitigate [1] - 185:14     169:11, 171:4,      181:17, 202:6,          198:16                 Officers [6] - 173:9,
          moderate [4] -            171:7, 171:8,       203:4, 206:25,         NYU [1] - 170:18         200:5, 201:16,
           180:25, 181:2,           171:12, 185:18,     211:10                                          201:19, 203:12,
                                    185:20, 185:22,    negligence [1] -
           181:5, 181:20                                                                O               215:7
          monetary [8] -            194:6, 194:9,       223:6                                          OFFICIAL [1] -
                                    194:24, 195:2,     negligible [1] -        object [2] - 164:6,
           213:15, 214:3,                                                                               226:11
                                    195:6, 195:7,       174:24                  168:1
           214:4, 216:12,                                                                              Official [2] - 160:21,
                                    196:6, 196:8,      net [1] - 207:11        objection [13] -
           217:2, 217:8,                                                                                226:19
                                    196:11, 196:13,    never [2] - 183:21,      166:14, 166:24,
           217:13, 219:15                                                                              Ohio [1] - 173:11
                                    196:24, 197:2,      221:24                  167:2, 167:4,
          money [8] - 201:23,                                                                          older [3] - 193:6,
                                    197:11, 197:14,    New [14] - 161:4,        167:7, 167:10,
           202:7, 205:8,                                                                                193:9, 194:19
                                    197:16, 197:20,     170:23, 173:12,         167:13, 167:16,
           205:10, 205:11,                                                                             Olive [2] - 161:14,
                                    197:23, 197:25,     182:2, 184:3,           168:10, 171:8,
           205:25, 206:12,                                                                              163:22
                                    198:3, 198:6,       184:12, 192:11,         197:14, 197:23,
           207:4                                                                                       once [11] - 202:3,
                                    221:16, 221:19,     192:18, 192:22,         197:25
          Monmouth [2] -                                                                                203:24, 209:24,
                                    221:21, 222:8,      192:24, 205:3,         objections [1] -
           182:2, 192:22                                                                                214:14, 215:12,
                                    222:10, 222:14,     216:21, 225:14          166:8
          Morganville [1] -                                                                             215:21, 216:1,
                                    222:19, 222:22,    NEW [1] - 160:1         objectively [1] -
           161:4                                                                                        216:8, 217:25,
                                    222:25, 223:2,     next [9] - 167:18,       216:13
          morning [14] -                                                                                218:3, 223:20
                                    223:19, 223:21,     188:7, 200:22,         objects [2] - 180:6,
           163:4, 163:5,                                                                               one [23] - 164:22,
                                    223:24, 224:1,      202:23, 202:25,         180:7
           163:6, 163:9,                                                                                176:15, 176:17,
                                    224:3, 224:7,       203:23, 206:8,         observing [1] -
           163:17, 163:20,                                                                              176:24, 183:3,
                                    224:11, 224:13,     206:9, 219:11           195:20
           169:3, 169:4,                                                                                184:19, 185:9,
                                    224:14, 224:17,    NO [1] - 162:11         obstacle [1] -
           169:12, 169:13,                                                                              185:13, 185:16,
                                    224:19, 224:21,    nonjury [1] - 223:3      184:18
           185:23, 185:24,                                                                              186:12, 190:15,
                                    224:23, 225:5,     nontraditional [1] -    obtain [14] - 172:25,
           197:3, 197:4                                                                                 192:12, 192:19,
                                    225:25, 226:2,      170:16                  182:24, 183:10,
          most [5] - 182:1,                                                                             193:4, 193:14,
                                    226:5, 226:6,                               185:16, 186:18,
           182:23, 192:8,                              normally [1] -                                   195:8, 203:25,
                                    226:7                                       187:10, 189:4,
           193:14, 205:1                                167:20                                          205:16, 209:1,
                                   MS [2] - 163:20,                             189:16, 193:5,
          mostly [1] - 194:21                          North [2] - 161:9,                               210:17, 216:11,
                                    163:22                                      193:6, 193:7,
          motion [3] - 222:24,                          170:4                                           224:4
                                   multiplied [2] -                             193:9, 198:10,
           223:1, 223:12                               noted [3] - 168:11,                             one-time [1] -
                                    218:1, 220:19                               221:9
          motivation [3] -                              185:6, 201:2                                    176:17
                                   multiplying [3] -                           obtained [2] -
           189:18, 189:19,                             nothing [10] -                                  open [1] - 163:1
                                    220:8, 220:14,                              189:11, 190:5
           189:21                                       181:18, 185:18,                                opinion [12] -
                                    220:23                                     obviously [2] -
          move [1] - 164:4                              194:24, 195:7,                                  182:17, 183:12,
                                   municipal [2] -                              182:14, 206:3
          MR [104] - 163:5,                             221:16, 222:10,                                 184:14, 185:2,
                                    211:5, 218:20                              occupation [4] -
           163:6, 163:9,                                224:13, 224:14,                                 187:2, 190:3,
                                                                                177:10, 177:12,




                                     United States District Court
                                        District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 77 of 81 PageID: 681
                                                                                                                         236

           190:17, 191:7,         206:6, 208:4,          percent [44] -          personal [2] - 173:2,    possibility [1] -
           191:20, 221:24,        208:18, 208:21,         184:10, 200:13,         192:12                   225:17
           222:4                  209:14, 217:16,         203:20, 203:21,        photo [2] - 164:16,      possible [2] -
          opinions [2] -          219:11                  203:22, 204:12,         165:16                   169:24, 190:1
           171:10, 173:2         Pages [1] - 160:6        204:16, 204:18,        photograph [2] -         Post [1] - 160:10
          opportunity [2] -      paid [2] - 201:1,        205:12, 205:13,         164:10, 166:22          post [8] - 170:3,
           167:22, 223:15         207:22                  206:1, 206:22,         photos [1] - 164:14       179:7, 179:16,
          order [9] - 180:20,    paint [2] - 164:10,      210:13, 210:15,        physical [4] -            180:21, 181:25,
           182:10, 186:18,        165:8                   211:1, 211:13,          172:20, 175:16,          182:12, 187:6,
           195:16, 210:5,        painted [2] - 164:15,    211:14, 211:24,         181:19, 191:24           193:15
           213:15, 216:12,        165:13                  212:1, 215:4,          physician [1] -          post-injury [6] -
           217:2, 221:11         painting [1] - 166:1     215:9, 215:13,          176:14                   179:7, 179:16,
          orthopedist [1] -      papers [3] - 164:23,     215:23, 218:11,        pick [2] - 194:16,        181:25, 182:12,
           175:25                 164:24, 165:20          218:13, 218:21,         224:2                    187:6, 193:15
          otherwise [1] -        paralegal [1] - 181:9    220:3, 220:5,          pink [1] - 165:10        postgraduate [1] -
           185:17                Paralegal [2] -          220:6, 220:9,          placed [6] - 175:15,      170:17
          own [2] - 164:7,        161:14, 161:15          220:11, 220:12,         176:9, 176:20,          pound [3] - 175:19,
           184:11                part [5] - 184:7,        220:14, 220:16,         177:25, 191:19,          186:20, 191:25
          owner [1] - 223:9       186:4, 192:6,           220:17, 220:19,         194:18                  pounds [8] - 175:23,
          ownership [1] -         193:12, 206:25          220:21, 220:22,        placement [1] -           176:7, 176:12,
           164:18                parts [1] - 183:20       220:24, 220:25,         184:22                   176:13, 180:8,
                                 party [2] - 223:3,       221:1                  placing [1] - 191:17      191:22, 191:23,
                                                         percentile [6] -
                    P             223:4                                          Plaintiff [3] - 160:4,    219:5
                                 pass [2] - 188:6,        174:15, 174:16,         161:6, 161:14           power [2] - 176:25,
          P-10 [3] - 162:13,                              174:18, 174:20,
                                  189:16                                         PLAINTIFF [1] -           178:6
           167:3, 168:15                                  174:21, 174:23
                                 past [10] - 173:1,                               162:4                   pre [1] - 180:21
          P-26 [3] - 162:14,                             perform [16] - 181:4,
                                  175:11, 177:11,                                plaintiff [11] -         preceding [1] -
           167:5, 168:16                                  193:16, 193:25,
                                  193:2, 206:11,                                  163:10, 163:13,          219:19
          P-28 [3] - 162:14,                              197:8, 213:12,
                                  208:5, 210:9,                                   168:25, 171:20,         precise [1] - 219:14
           167:8, 168:17                                  213:17, 214:9,
                                  210:19, 218:4,                                  196:13, 222:14,         precisely [1] -
          P-29 [3] - 162:15,                              215:11, 216:15,
                                  219:19                                          222:22, 223:5,           219:15
           167:11, 168:18                                 216:23, 217:14,
                                 pay [24] - 201:3,                                223:11, 224:1,          preclude [1] -
          P-3 [3] - 164:5,                                217:22, 219:2,
                                  201:5, 202:9,                                   225:24                   187:11
           166:6, 166:7                                   219:6, 219:17
                                  202:14, 202:15,                                PLAINTIFF'S [2] -        precluded [2] -
          P-30 [3] - 162:15,                             performance [1] -
                                  202:16, 203:16,                                 169:1, 196:15            179:23, 190:18
           167:14, 168:19                                 186:6
                                  204:3, 204:22,                                 plaintiff's [6] -        preclusive [1] -
          P-32 [3] - 162:16,                             performed [9] -
                                  205:6, 206:3,                                   164:4, 167:5,            185:15
           167:17, 168:20         206:13, 207:16,         173:23, 191:13,         167:8, 167:11,          preinjury [3] -
          P-33 [3] - 162:16,      207:18, 207:20,         202:23, 207:17,         167:14, 222:18           177:2, 179:11,
           168:6, 168:21          207:22, 208:3,          208:23, 209:22,        Plaintiff's [10] -        180:1
          P-37 [4] - 162:17,      208:17, 210:24,         212:14, 215:24,         197:21, 201:12,         prepare [5] - 177:2,
           197:24, 198:1,         212:12, 212:16,         217:10                  206:6, 208:4,            179:7, 180:9,
           198:2                  216:14, 216:21         performing [9] -         208:18, 208:21,          181:21, 197:17
          P-4 [3] - 164:12,      paying [1] - 182:5       213:11, 214:8,          209:15, 217:16,         prepared [2] -
           166:13, 166:19        payroll [1] - 167:8      214:15, 215:2,          219:12, 222:16           168:2, 223:12
          P-5 [4] - 162:12,      pension [3] - 167:5,     215:15, 215:18,        plaintiffs [1] -         preponderance [1] -
           166:19, 166:20,        200:5, 202:1            216:5, 216:9,           171:16                   223:8
           168:12                people [8] - 183:25,     217:3                  plan [8] - 200:5,        present [27] -
          P-6 [4] - 162:12,       193:2, 193:4,          perhaps [2] -            201:24, 202:1,           179:25, 183:2,
           166:17, 166:22,        193:6, 193:7,           189:23, 213:13          202:2, 205:20,           198:12, 206:15,
           168:13                 194:18, 194:21,        period [3] - 218:16,     205:25, 206:23           207:3, 207:7,
          P-9 [3] - 162:13,       194:22                  218:17, 218:24         planner [2] - 169:16,     207:20, 208:2,
           166:25, 168:14        per [16] - 183:7,       periods [5] - 206:19,    171:3                    209:1, 209:5,
          Pacific [1] - 170:17    200:7, 200:9,           207:12, 207:25,        play [1] - 212:4          210:20, 211:12,
          package [1] - 167:1     200:10, 200:12,         209:11, 216:7          plus [1] - 211:17         212:10, 212:15,
          page [2] - 198:11,      202:10, 202:15,        permit [1] - 165:16     point [5] - 182:24,       212:16, 212:17,
           220:25                 202:19, 215:15,        person [6] - 173:22,     183:6, 209:20,           212:23, 212:24,
          Page [12] - 172:16,     215:19, 216:4,          181:14, 182:20,         211:16, 223:23           213:3, 217:1,
           182:9, 200:2,          216:5, 216:21,          185:6, 189:22,         positions [1] -           217:11, 217:15,
           201:12, 203:1,         217:7, 217:25           194:12                  183:23                   218:7, 218:12,




                                   United States District Court
                                      District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 78 of 81 PageID: 682
                                                                                                                           237

           219:1, 223:13,          172:9, 172:10,         Range [2] - 174:7,       162:11                  170:6, 170:13,
           224:24                  172:12, 172:13,         174:12                 recognized [2] -         170:18, 170:24,
          presume [1] - 196:5      185:1, 197:20,         rank [2] - 188:3,        171:9, 214:2            171:1, 171:5,
          pretrial [1] - 165:4     199:5, 200:4,           224:22                 record [5] - 163:8,      178:25, 179:2,
          previously [1] -         200:14, 200:18,        ranks [1] - 187:18       167:15, 178:10,         184:7, 184:9,
           182:4                   201:15, 201:24,        rate [19] - 188:20,      226:8, 226:16           184:21, 194:10
          prices [1] - 218:5       203:7, 203:12,          194:4, 204:23,         records [4] - 167:6,    related [7] - 170:19,
          primarily [4] -          205:11, 213:21,         205:2, 210:23,          175:15, 179:14,         181:9, 181:10,
           172:13, 172:15,         215:6, 219:13           210:25, 211:1,          201:15                  182:11, 205:9,
           182:12, 194:23         provides [2] -           211:2, 211:22,         recross [1] - 194:25     207:13, 209:12
          probability [3] -        184:10, 190:8           211:24, 211:25,        RECROSS [2] -           relatedness [1] -
           185:2, 204:5,          providing [2] -          218:1, 218:9,           162:3, 195:1            181:7
           209:11                  184:21, 217:4           218:10, 218:12,        RECROSS-                relatively [1] - 214:5
          Procedure [1] -         psychology [1] -         218:23                  EXAMINATION [1]        relevant [5] -
           177:18                  170:11                 rates [8] - 211:6,       - 195:1                 172:25, 173:1,
          proceed [3] -           published [6] -          211:7, 211:12,         redact [1] - 164:9       175:11, 177:11
           168:22, 196:24,         198:23, 199:18,         211:17, 216:18,        redirect [2] - 194:7,   reliable [1] - 180:19
           223:16                  205:2, 205:22,          216:25, 218:2,          222:9                  relied [3] - 176:14,
          proceeding [2] -         214:16, 216:20          218:4                  REDIRECT [2] -           179:2, 221:7
           164:2, 226:9           pull [1] - 174:2        rather [2] - 211:23,     162:3, 194:8           rely [2] - 176:11,
          proceedings [1] -       pulling [1] - 179:21     218:10                 reduce [2] - 186:9,      214:11
           226:16                 purchase [2] -          reached [1] - 190:3      210:19                 remedial [2] - 164:8,
          PROCEEDINGS [1]          201:23, 205:25         read [1] - 195:16       reduced [8] -            164:17
           - 163:1                purpose [4] -           reading [8] - 174:9,     179:22, 186:2,         remember [1] -
          process [3] -            164:16, 164:19,         174:15, 174:17,         186:11, 215:4,          225:12
           169:24, 180:14,         167:23, 172:24          174:23, 175:4,          215:13, 215:17,        removed [1] -
           195:13                 purposes [6] -           183:14, 185:12,         218:7, 218:11           215:22
          profession [4] -         164:15, 178:14,         189:7                  refer [1] - 200:2       render [2] - 171:10,
           169:14, 177:17,         183:2, 211:12,         ready [4] - 168:22,     reference [3] -          182:23
           195:4, 197:5            220:2, 220:15           196:10, 222:17,         178:13, 178:25,        repair [1] - 181:17
          professional [3] -      pushing [2] -            222:19                  179:1                  repairs [1] - 178:5
           169:16, 191:19,         179:21, 211:21         realistic [1] - 184:1   referenced [3] -        report [23] - 164:13,
           194:22                 put [1] - 202:2         really [2] - 198:21,     172:6, 206:5,           166:25, 167:18,
          professionals [1] -     puts [1] - 179:5         212:22                  217:16                  168:6, 172:7,
           191:18                                         reasonable [1] -        referred [3] -           172:17, 173:25,
          professions [3] -                Q               185:2                   164:11, 195:9,          175:24, 176:2,
           182:15, 182:19,                                reasonably [1] -         225:2                   176:3, 178:11,
                                  qualifications [1] -
           194:19                                          184:20                 reflect [5] - 179:12,    178:13, 182:7,
                                   171:6
          profile [11] - 177:3,                           recap [1] - 213:1        197:17, 205:17,         182:9, 187:5,
                                  qualified [1] -
           179:8, 179:11,                                 receipt [2] - 208:13,    206:22, 210:10          194:15, 199:2,
                                   197:15
           179:16, 180:1,                                  223:15                 reflected [1] -          199:3, 200:3,
                                  qualify [2] - 184:14,
           181:25, 182:13,                                receive [4] - 184:15,    205:12                  221:7, 222:6
                                   184:23
           187:6, 192:4,                                   202:14, 202:19,        reflects [1] - 212:6    reported [1] -
                                  quality [1] - 225:10
           193:15                                          207:22                 regard [3] - 173:1,      199:12
                                  quantitative [1] -                                                      Reporter [2] -
          programs [1] -                                  received [27] -          192:16, 214:12
                                   177:12                                                                  160:21, 226:19
           192:17                                          167:15, 168:12,        regarding [5] -
                                  quarter [1] - 218:21                                                    REPORTER'S [1] -
          projected [4] -                                  168:13, 168:14,         172:18, 179:15,
                                  questions [7] -                                                          226:11
           202:4, 202:6,                                   168:15, 168:16,         207:15, 208:13,
                                   171:6, 188:19,          168:17, 168:18,                                reports [11] -
           203:2, 203:18                                                           212:8
                                   194:6, 195:6,           168:19, 168:20,                                 167:20, 168:9,
          projections [2] -                                                       register [1] - 167:8
                                   195:20, 221:19,         168:21, 198:2,                                  172:12, 172:13,
           210:9, 218:5                                                           regular [2] - 201:3,
                                   222:8                   201:2, 201:7,                                   172:14, 172:15,
          pronunciation [1] -                                                      202:8
                                  quite [1] - 171:13       202:12, 202:15,                                 179:14, 186:18,
           221:22                                                                 rehab [2] - 169:20,
                                  quote [1] - 173:20       202:17, 202:21,                                 186:21, 199:17
          proportion [1] -                                                         170:6
                                  quote-unquote [1] -      204:10, 205:24,                                represent [3] -
           215:1                                                                  Rehabilitation [3] -
                                   173:20                  206:13, 206:25,                                 169:22, 185:25,
          prosperous [1] -                                                         170:25, 184:4,
           225:14                                          207:8, 208:3,           184:13                  219:21
          provide [2] - 172:4,              R              208:25, 209:3,         rehabilitation [16] -   represents [2] -
           198:9                  range [3] - 175:21,      209:25                  169:15, 169:19,         184:18, 209:20
          provided [18] -          179:19, 220:2          RECEIVED [1] -           169:24, 170:2,         request [3] - 171:23,




                                    United States District Court
                                       District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 79 of 81 PageID: 683
                                                                                                                           238

           197:8, 223:14          returns [4] - 200:14,    174:24                  224:25, 225:1,          195:5
          require [5] - 175:22,    200:16, 200:18,        scored [1] - 174:14      225:3, 225:8           skills [10] - 174:9,
           183:14, 191:21,         204:25                 scores [6] - 174:24,    services [39] -          174:10, 175:4,
           194:2                  review [15] - 167:22,    174:25, 175:6,          171:21, 184:15,         175:11, 180:25,
          requirements [5] -       172:4, 173:23,          188:25, 189:3,          184:21, 213:6,          181:2, 181:6,
           177:8, 177:12,          175:15, 175:24,         189:7                   213:10, 213:17,         181:11, 181:15,
           189:6, 193:20,          184:25, 190:2,         screen [4] - 164:5,      213:20, 213:21,         181:20
           193:23                  199:21, 200:20,         174:2, 177:25,          213:23, 214:2,         Skills [1] - 180:10
          requiring [1] - 175:3    203:9, 205:14,          198:11                  214:5, 214:8,          skills/unskilled [1] -
          research [4] -           205:23, 210:11,        sea [8] - 199:25,        214:10, 214:19,         181:22
           188:14, 191:13,         215:6, 222:6            200:8, 200:10,          215:11, 215:15,        slide [1] - 200:23
           192:6, 217:5           reviewed [13] -          200:13, 215:1,          215:18, 216:5,         Sobel [1] - 197:7
          researched [1] -         172:6, 174:3,           215:8, 215:10,          216:8, 216:10,         Social [2] - 173:17,
           177:10                  179:14, 183:9,          215:22                  216:13, 216:15,         193:2
          reserve [3] - 165:15,    199:2, 199:5,          seafarer [1] - 167:3     216:22, 217:3,         someone [4] -
           166:4, 223:17           199:17, 200:4,         sealift [1] - 192:10     217:7, 217:8,           189:3, 189:16,
          Reserve [1] - 211:21     200:6, 214:23,         Sealift [1] - 173:11     217:13, 217:23,         191:21, 195:12
          reserved [1] - 166:7     216:17, 219:24,        seaman [2] -             218:15, 218:17,        sometimes [1] -
          reserves [1] -           220:1                   187:15, 190:25          219:2, 219:8,           194:13
           224:23                 reviewing [6] -         seat [1] - 196:19        219:15, 219:17,        sorry [4] - 166:20,
          resides [1] - 192:21     198:22, 201:6,         seated [2] - 163:25,     219:22, 220:7,          178:23, 188:10,
          Residual [1] -           201:20, 204:25,         196:21                  220:12, 220:21,         193:21
           180:15                  205:2, 213:9           second [8] - 168:7,      220:24                 sources [8] -
          residual [3] -          revision [1] - 174:7     175:10, 178:16,        set [1] - 201:12         198:21, 201:9,
           179:12, 181:3,         rise [1] - 211:18        187:22, 190:12,        seventh [1] - 174:16     204:2, 204:20,
           193:15                 RMR [1] - 226:18         204:19, 216:11,        several [1] - 202:25     204:24, 205:23,
          resolving [1] -         role [1] - 169:20        224:4                  sheet [1] - 167:3        210:7, 210:11
           225:18                 roughly [2] - 207:3,    securities [7] -        sheets [1] - 167:9      specialist [2] -
          rest [2] - 180:1,        211:13                  211:4, 211:5,          ship [2] - 205:10,       171:3, 194:10
           226:4                  round [1] - 215:24       211:7, 211:11,          223:10                 specialists [1] -
          restricted [1] -        routine [1] - 216:23     211:13, 218:20         shipping [1] -           179:3
           179:20                 Rule [1] - 223:2        security [1] - 182:9     182:10                 specific [3] - 173:8,
          restriction [7] -       Rules [1] - 177:18      Security [2] -          ships [1] - 175:10       191:13, 195:25
           175:20, 176:11,        run [1] - 184:11         173:18, 193:3          Shore [1] - 170:4       specifically [11] -
           176:12, 176:20,                                sedentary [6] -         short [1] - 211:10       164:12, 191:15,
           186:20, 186:25,                  S              175:21, 179:19,        short-term [1] -         198:24, 199:19,
           191:25                                          180:4, 180:5,           211:10                  200:6, 201:23,
                                  S-T-E-I-N [1] - 169:7                           show [3] - 164:17,
          restrictions [1] -                               192:4, 192:5                                    203:10, 205:14,
                                  safe [2] - 211:3,                                165:2, 165:12           205:19, 211:4,
           176:9                                          see [9] - 165:20,
                                   226:4                                          shows [1] - 164:7        214:18
          rests [2] - 222:4,                               177:9, 180:22,
                                  sales [1] - 182:11                              side [2] - 164:14       spelling [2] -
           222:22                                          183:22, 216:3,
                                  sampling [1] - 182:8     218:9, 219:13,         side-by-side [1] -       174:10, 174:20
          result [1] - 180:2
                                  schedule [1] -           219:18, 225:15          164:14                 spend [2] - 204:16,
          results [10] - 173:4,
                                   225:18                 Sekella [2] - 160:21,   sides [1] - 165:13       204:18
           174:11, 181:24,
                                  schedules [1] -          226:18                 significant [2] -       spends [1] - 214:19
           189:15, 189:18,
                                   205:2                  sekella@gmail.           173:13, 173:20         spent [14] - 175:9,
           189:20, 189:23,
                                  scheme [1] - 165:18      com [1] - 160:22       sill [3] - 165:8,        199:25, 200:12,
           194:14, 203:3,
           213:7                  school [5] - 173:6,     selected [1] - 220:1     165:13, 166:1           205:8, 205:9,
          retain [1] - 216:22      192:7, 198:25,         self [1] - 170:1        similar [5] - 181:18,    205:11, 214:25,
                                   199:12, 204:15                                  202:1, 212:12,          215:7, 215:9,
          retire [1] - 204:17                             sentence [1] -
                                  science [1] - 170:12                             212:14, 217:19          215:15, 215:18,
          retired [3] - 202:3,                             174:18
                                  scientifically [1] -    separate [1] - 201:4    simple [1] - 214:5       216:4, 216:10,
           215:21, 216:1
                                   180:19                                         simply [9] - 202:11,     217:6
          retirement [9] -                                serious [1] - 166:25
                                  Sclafani [6] -                                   206:9, 206:17,         spot [2] - 211:6,
           173:22, 184:24,                                served [3] - 170:6,
           201:22, 205:18,         175:19, 176:14,                                 209:17, 214:7,          211:23
                                                           224:16, 225:7
           205:20, 206:23,         177:1, 186:21,                                  216:3, 216:13,         sprained [1] - 204:8
                                                          service [12] -
           207:14, 209:12,         186:22, 186:23                                  220:7, 220:22          Square [1] - 160:10
                                                           167:15, 181:15,
           210:15                 Sclafani's [2] -                                sitting [1] - 180:5     stand [1] - 196:14
                                                           181:17, 182:10,
          return [2] - 201:7,      176:3, 176:12                                  skilled [5] - 182:4,    standard [1] - 179:1
                                                           182:12, 183:24,
           221:25                 score [2] - 174:16,                              194:21, 195:4,         started [10] -
                                                           219:9, 221:2,




                                    United States District Court
                                       District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 80 of 81 PageID: 684
                                                                                                                          239

           187:20, 198:22,         219:11, 222:11          204:23, 204:25,         THE [85] - 160:1,     title [2] - 190:15,
           204:25, 206:10,        still [1] - 220:5        205:2                    160:13, 162:4,        191:10
           206:12, 206:17,        stop [1] - 199:7        taxes [10] - 204:21,      163:4, 163:7,        Titles [6] - 177:15,
           209:19, 209:24,        stranger [1] -           206:20, 207:11,          163:18, 163:24,       178:3, 178:8,
           211:3, 211:6            216:14                  207:12, 207:25,          164:16, 164:22,       178:17, 178:24,
          starting [2] - 164:4,   Street [1] - 161:9       209:2, 209:9,            165:1, 165:6,         190:6
           207:19                 strike [1] - 176:19      209:10, 212:23,          165:9, 165:15,       titles [3] - 177:16,
          starts [1] - 209:14     stringent [4] -          213:3                    166:2, 166:4,         178:22, 178:23
          state [5] - 169:5,       193:19, 193:22,        teacher [1] - 195:18      166:7, 166:10,       today [11] - 164:2,
           184:8, 196:17,          193:23, 193:24         Teachers [1] -            166:12, 166:15,       167:17, 168:8,
           204:24, 205:3          study [1] - 170:17       170:14                   166:16, 166:21,       170:13, 197:18,
          State [4] - 170:13,     subsequent [1] -        technical [1] - 175:3     167:25, 168:5,        207:9, 208:5,
           170:14, 170:23,         164:17                 teeny [1] - 218:8         168:11, 168:22,       208:7, 209:7,
           205:3                  subtract [2] - 207:1,   ten [9] - 175:19,         168:24, 169:3,        221:24, 222:5
          state/federal [1] -      207:23                  175:22, 176:12,          169:4, 169:5,        today's [3] - 209:19,
           184:7                  successful [2] -         180:7, 186:20,           169:6, 169:8,         210:1, 217:23
          statement [1] -          183:18, 185:4           191:22, 191:25,          171:6, 171:9,        took [7] - 195:14,
           201:5                  suggested [1] -          211:17, 219:5            171:11, 185:19,       195:18, 200:9,
          statements [3] -         183:10                 ten-pound [3] -           194:7, 194:25,        210:9, 215:3,
           200:4, 200:6,          suitable [1] - 183:13    175:19, 186:20,          195:8, 195:10,        217:25, 220:18
           200:19                 Suite [1] - 161:4        191:25                   195:11, 195:12,      tools [6] - 176:10,
          STATES [4] - 160:1,     summarize [1] -         tend [1] - 211:18         195:22, 195:24,       176:25, 178:4,
           160:6, 160:14,          185:9                  tender [2] - 171:4,       196:2, 196:3,         178:6
           161:7                                           197:11                   196:5, 196:7,        top [1] - 182:8
                                  summary [3] -
          states [1] - 184:10                             tenth [1] - 173:5         196:10, 196:12,      total [7] - 199:22,
                                   201:24, 205:20,
          States [13] - 160:10,                           term [2] - 194:2,         196:17, 196:18,       209:6, 213:1,
                                   220:25
           163:2, 163:14,                                  211:10                   196:19, 196:20,       213:3, 217:12,
                                  supervising [1] -
           163:16, 163:21,                                terms [12] - 173:13,      196:21, 196:22,       218:25, 219:1
                                   191:10
           163:23, 164:6,                                  173:25, 174:15,          196:23, 196:25,      town [1] - 192:23
                                  supervisor [2] -
           184:8, 186:1,                                   175:11, 175:21,          197:15, 197:24,      trade [1] - 192:7
                                   183:19, 190:20
           223:9, 224:14,                                  177:14, 178:20,          198:1, 198:5,        train [2] - 192:15
                                  supervisory [5] -
           224:21, 226:2                                   181:7, 189:6,            221:18, 222:9,       trained [1] - 175:2
                                   183:21, 190:19,
          stations [2] -                                   189:7, 190:25,           222:11, 222:13,      training [10] - 173:8,
                                   190:23, 191:4,
           193:19, 193:23                                  219:16                   222:20, 222:23,       173:10, 175:3,
                                   191:8
          statistical [13] -                              territory [1] - 184:8     223:1, 223:17,        181:12, 184:22,
                                  surgeon [1] - 176:15
           198:22, 199:11,                                test [13] - 174:5,        223:20, 223:22,       192:10, 192:17,
                                  surrounding [1] -
           199:14, 199:20,                                 174:9, 174:15,           223:25, 224:2,        194:2, 196:1
                                   182:2
           199:22, 205:22,                                 175:6, 188:19,           224:4, 224:9,
                                  survey [1] - 205:15                                                    trait [3] - 177:6,
           214:14, 214:16,                                 188:25, 189:3,           224:12, 224:15,
                                  Survey [2] - 214:17,                                                    180:2, 180:16
           214:23, 215:3,                                  189:6, 189:15,           224:18, 224:20,
                                   214:21                                                                transcript [2] -
           215:12, 217:21,                                 189:18, 189:20,          224:22, 224:25,
                                  surveys [1] - 216:21                                                    163:19, 226:15
           217:23                                          189:23, 194:14           225:6, 226:1,
                                  sustain [1] - 181:4                                                    transcripts [2] -
          statistics [1] -                                                          226:3, 226:8
                                  sworn [2] - 169:2,      Test [2] - 174:7,                               223:16, 223:20
           199:17                                                                  themselves [1] -
                                   196:16                  174:12                                        transferability [1] -
          status [1] - 172:20                                                       189:24
                                  system [4] - 177:7,     tested [1] - 183:15                             181:20
          STEIN [2] - 162:5,                                                       therefore [2] -
                                   180:13, 180:16,        testified [6] -                                Transferable [1] -
           169:1                                                                    215:1, 215:10
                                   184:8                   171:20, 186:2,                                 180:10
          Stein [12] - 168:25,                                                     third [2] - 187:20,
                                  System [1] - 211:21      186:15, 191:7,                                transferable [5] -
           169:7, 169:12,                                  219:4, 222:5             190:12
                                                                                                          180:25, 181:2,
           171:4, 171:9,                                  testifies [2] - 169:2,   thirds [1] - 180:5
                                                                                                          181:6, 181:11,
           171:13, 185:23,
                                            T              196:16                  Thomas [1] - 163:16
                                                                                                          181:22
           186:14, 193:2,         tables [2] - 208:4,     testify [2] - 171:13,    THOMAS [1] - 161:8
                                                                                                         transportation [1] -
           194:10, 195:3,          219:19                  171:16                  three [8] - 198:21,    205:10
           222:5                  tabulations [1] -       testimony [6] -           201:9, 202:6,
                                                                                                         travels [1] - 226:4
          Stein's [3] - 167:18,    167:12                  164:11, 191:3,           203:25, 204:2,
                                                                                                         Treasury [2] - 211:4,
           199:2, 221:7           target [1] - 211:21      197:18, 199:5,           204:20, 206:21,
                                                                                                          218:20
          step [9] - 190:20,      tax [10] - 198:12,       213:9, 214:11            210:14
                                                                                                         treated [1] - 176:15
           196:2, 202:23,          200:14, 200:16,        testing [2] - 173:23,    throughout [2] -
                                                                                                         treating [1] - 176:14
           202:25, 203:23,         200:18, 200:19,         189:1                    179:3, 204:7
                                                                                                         TRIAL [1] - 160:5
           206:8, 206:9,           201:4, 201:7,          tests [1] - 194:11       Tinari [1] - 197:7
                                                                                                         trial [7] - 163:7,




                                    United States District Court
                                       District of New Jersey
Case 3:18-cv-00870-BRM-LHG Document 41 Filed 12/11/19 Page 81 of 81 PageID: 685
                                                                                                                          240

           167:21, 171:18,        212:24                  201:3, 201:5,          W-O-L-L-S-T-E-I-N       wrenches [2] -
           222:21, 223:3,        union [8] - 167:5,       202:9, 202:14,          [1] - 173:24            176:10, 176:21
           223:15, 225:21         173:9, 173:12,          202:15, 202:16,        wage [9] - 182:24,      writer [1] - 181:16
          trier [3] - 214:10,     201:16, 201:19,         203:16, 204:3,          183:6, 197:12,         writing [1] - 183:24
           219:14, 219:25         201:21, 201:25          205:6, 206:3,           197:18, 200:19,
          Trina [2] - 161:15,    unit [1] - 170:6         206:13, 207:15,         201:4, 203:12,                   Y
           163:20                UNITED [4] - 160:1,      207:18, 207:20,         210:9, 221:8
          try [1] - 198:15                                207:22, 208:3,         wages [3] - 203:14,     yard [2] - 216:16,
                                  160:6, 160:14,
                                  161:7                   208:17, 210:24,         210:8, 218:5            216:24
          trying [2] - 189:22,
                                 United [14] - 160:10,    212:12, 212:16         Walden [1] - 170:18     Year [2] - 225:14
           189:23
          turn [1] - 209:21       163:2, 163:14,         valid [1] - 180:19      warehouse [1] -         year [42] - 172:2,
                                  163:16, 163:21,        value [20] - 198:12,     183:19                  200:7, 200:10,
          turned [1] - 215:16
                                  163:22, 164:6,          205:19, 210:20,                                 200:12, 200:13,
          turnover [1] - 194:4                                                   warehouseman [1] -
                                  184:8, 186:1,           212:10, 212:15,                                 202:10, 202:15,
          two [13] - 163:7,                                                       183:23
                                  214:1, 223:8,           212:16, 212:23,                                 202:19, 203:6,
           170:7, 177:9,                                                         warrant [1] - 181:13
                                  224:14, 224:21,         212:24, 213:3,                                  203:14, 203:17,
           180:5, 180:23,                                                        Washington [1] -
                                  226:2                   213:15, 213:19,                                 204:6, 204:7,
           184:16, 184:20,                                                        161:9
                                 University [4] -         214:3, 214:5,                                   204:12, 204:20,
           204:24, 210:7,                                                        watching [1] -
                                  170:5, 170:14,          216:12, 217:2,                                  206:24, 206:25,
           210:11, 218:21,                                                        195:19
                                  170:17, 170:19          217:8, 217:13,                                  208:25, 209:22,
           224:11, 225:6                                                         Wednesday [1] -
                                                          218:7, 218:12,                                  210:13, 211:11,
          two-thirds [1] -       unnecessarily [1] -                              160:11
                                                          219:1                                           211:13, 212:5,
           180:5                  165:12                                         week [3] - 215:15,
                                                         variety [1] - 165:10                             215:1, 215:8,
          type [6] - 169:17,     unquote [1] - 173:20                             215:20, 216:4
                                                         various [4] - 177:14,                            215:9, 215:22,
           182:3, 182:6,         unrealistic [1] -                               weekly [1] - 216:6
                                                          201:21, 213:10,                                 215:24, 215:25,
           183:4, 194:19,         190:21                                         weeks [1] - 215:22
                                                          216:15                                          216:5, 216:9,
           219:8                 unreasonable [1] -                              weighing [2] - 180:7
                                                         VDARE [2] - 180:14                               216:19, 217:1,
          types [5] - 183:13,     173:21                                         weight [1] - 175:19      217:5, 217:6,
           184:15, 211:7,        unrelated [1] - 182:3   versa [1] - 213:24      welcome [1] -            217:7, 217:10,
           213:19, 216:8         unseaworthiness         version [1] - 180:13     163:24                  218:1, 218:22
          typically [2] -         [1] - 223:6            veteran [1] - 225:7     whereas [1] -           yearly [5] - 200:17,
           213:21, 213:23        unseaworthy [1] -       veterans [1] - 225:7     176:16                  203:18, 203:19,
                                  223:10                 Veterans [1] - 225:8    Wide [2] - 174:7,        203:20, 203:21
                   U             unskilled [2] -         vice [1] - 213:24        174:12                 years [31] - 175:12,
                                  182:4, 194:1           vital [1] - 199:17      witness [6] - 167:18,
          U.S [15] - 167:15,                                                                              187:15, 193:5,
                                 up [23] - 164:5,        vocational [26] -        168:4, 168:7,
           177:6, 179:6,                                                                                  193:7, 199:23,
                                  174:2, 176:6,           169:15, 169:19,         196:4, 196:12,
           180:16, 198:23,                                                                                200:9, 201:1,
                                  177:22, 177:25,         169:24, 170:1,          222:12
           199:18, 204:14,                                                                                202:21, 206:11,
                                  178:3, 187:18,          170:5, 170:6,          WITNESS [12] -
           205:14, 205:22,                                                                                207:2, 209:18,
                                  190:11, 191:23,         170:12, 171:5,          169:1, 169:4,
           211:4, 213:18,                                                                                 210:7, 210:18,
                                  194:16, 198:11,         172:12, 173:20,         169:6, 171:11,
           213:25, 215:19,                                                                                210:19, 210:20,
                                  198:16, 202:4,          173:25, 177:2,          195:10, 195:12,
           216:20, 218:19                                                                                 211:16, 211:17,
                                  205:1, 208:16,          178:25, 179:2,          195:24, 196:3,
          ultimately [2] -                                                                                212:9, 212:11,
                                  209:6, 211:2,           179:8, 179:11,          196:15, 196:18,
           199:8, 219:14                                                                                  212:13, 212:17,
                                  211:22, 213:1,          179:16, 182:13,         196:20, 196:22
          unable [2] - 198:9,                                                                             212:20, 212:25,
                                  216:11, 218:8,          184:7, 184:9,          WITNESSES [1] -
           219:6                                                                                          213:2, 213:4,
                                  224:2                   185:3, 187:6,           162:4
          under [7] - 164:19,                                                                             218:15, 218:16,
                                 up-to-date [1] -         193:15, 194:10,        wives [1] - 213:23
           165:18, 165:19,                                                                                218:18, 219:20,
                                  205:1                   214:10, 219:25         Wollstein [5] -
           178:15, 182:25,                                                                                222:2
                                 updated [1] - 197:17    Vocational [3] -         173:24, 174:5,
           183:8, 190:15                                                                                 yellow [3] - 164:10,
                                 upward [2] - 203:25,     180:14, 184:4,          174:13, 183:9,
          undone [1] - 213:14                                                                             164:15, 165:10
                                  205:16                  184:13                  189:1
          unemployable [1] -                                                                             yesterday [3] -
                                 USDOJ [2] - 161:14,     vocationally [2] -      Wollstein's [2] -
           187:2                                                                                          168:1, 191:3,
                                  161:15                  172:25, 173:17          173:25, 194:15
          unemployment [13]                                                                               219:5
                                 useful [1] - 175:11     VOLUME [1] - 160:5      words [4] - 173:20,
           - 201:7, 202:20,                                                                              yields [5] - 211:3,
                                 utilize [1] - 180:20    vs [1] - 160:5           201:3, 215:9,
           204:3, 205:6,                                                                                  211:4, 211:12,
                                 utilized [1] - 177:6                             220:4                   218:19, 218:22
           206:3, 206:14,
           208:14, 208:21,
                                                                  W              workday [1] - 180:6     York [1] - 173:12
           208:24, 209:4,                  V             W-2 [2] - 200:19,       worker [2] - 177:6,     yourself [1] - 194:11
                                                         201:4                    180:16                 yup [1] - 218:8
           210:25, 212:19,       vacation [20] -
                                                                                 works [1] - 214:19




                                   United States District Court
                                      District of New Jersey
